Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

UNIT PURCHASE AGREEMENT

 

among: 

 

McorpCX, Inc..

a California corporation

 

and

 

mfifty, LLC

a California limited liability company

 

 

 

 

__________________________________

 

Dated as of April 15, 2020

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

1

Description of Transaction.

1

       

1.1

Purchase and Sale of Acquired Units..

1

 

1.2

Purchase Price.

1

 

1.3

Method of Payment

1

 

1.4

Transactions to be Effected at Closing

2

 

1.5

Closing

2

       

2

Representations and Warranties of the Seller Member

2

       

2.1

Organization and Standing

2

 

2.2

Authority; Binding Nature of Agreement

3

 

2.3

Non−Contravention / No Consents or Approvals

3

 

2.4

No Legal Proceedings.

3

 

2.5

Title and Ownership.

4

 

2.6

Undisclosed Liabilities..

4

 

2.7

Affiliate Agreements

4

 

2.8

Brokers

4

       

3

Representations and Warranties of Purchaser

4

       

3.1

Organizational Matters

4

 

3.2

Authority; Binding Nature of Agreement

4

 

3.3

Non-Contravention; Consents.

5

 

3.4

No Legal Proceedings

5

 

3.5

Independent Investigation

5

 

3.6

Indebtedness

5

 

3.7

Investment Intention

5

 

3.8

Brokers

5

 

3.9

Financing

5

       

4

Certain Covenants of the Parties

6

       

4.1

Filings and Consents.

6

 

4.2

Public Announcements

6

 

4.3

Seller Member Shareholder Meeting

6

 

4.4

Sale of Seller Member Securities by Purchaser Affiliates

6

 

4.5

Change of Company Name

7

 

4.6

Purchase of Stock

7

       

5

Tax Matters

7

       

5.1

Liability for Transfer Taxes

7

 

5.2

Survival

7

       

6

Conditions Precedent to Obligations of Purchaser

7

       

6.1

Accuracy of Representations

7

 

6.2

Performance of Covenants

7

 

6.3

Agreements and Documents

8

 

 

--------------------------------------------------------------------------------

 

 

 

6.4

Seller Member Shareholder Approval

8

 

6.5

TSX-V Approval

8

 

6.6

Indemnification Agreement

8

 

6.7

No Restraints

8

 

6.8

No Legal Proceedings

8

       

7

Conditions Precedent to Obligations of the Seller Member

8

       

7.1

Accuracy of Representations

8

 

7.2

Performance of Covenants

9

 

7.3

Closing Certificate

9

 

7.4

Signing Cash Consideration

9

 

7.5

Closing Cash Consideration

9

 

7.6

Execution of Promissory Note

9

 

7.7

Execution of Security Agreement

9

 

7.8

Sale of Hinshaw Shares

9

 

7.9

Termination of Rights to Davison Shares

9

 

7.10

Termination of Rights to Shay Shares

9

 

7.11

Termination of Rights to Clark Shares..

9

 

7.12

Sale of LuckFound Shares

9

 

7.13

No Restraints

9

 

7.14

No Legal Proceedings

9

       

8

Termination

10

       

8.1

Termination Events

10

 

8.2

Termination Procedures

11

 

8.3

General Effect of Termination

11

       

9

Indemnification, Etc.

11

       

9.1

Survival of Representations, Etc.

11

 

9.2

Indemnification.

12

 

9.3

Limitations.

12

 

9.4

Defense of Third Party Claims

13

 

9.5

Exercise of Remedies.

14

 

9.6

Exclusive Remedy

14

 

9.7

Tax Treatment of Indemnification Payments

15

       

10

Miscellaneous Provisions

15

       

10.1

Further Assurances

15

 

10.2

Fees and Expenses

15

 

10.3

Notices

15

 

10.4

Headings

16

 

10.5

Counterparts and Exchanges by Electronic Transmission

16

 

10.6

Governing Law; Dispute Resolution

16

 

10.7

Successors and Assigns

18

 

10.8

Remedies Cumulative; Specific Performance

18

 

10.9

Waiver

19

 

 

--------------------------------------------------------------------------------

 

 

 

10.10

Waiver of Jury Trial

19

 

10.11

Amendments

19

 

10.12

Severability

19

 

10.13

Parties in Interest

19

 

10.14

Entire Agreement

19

 

10.15

Construction

19

 

 

Exhibits and Schedules

Exhibit A     Certain Definitions

Exhibit B     Form of Unit Assignment

Exhibit C     Form of Promissory Note

Exhibit D     Form of Security and Pledge Agreement

 

 

--------------------------------------------------------------------------------

 

 

UNIT PURCHASE AGREEMENT

 

This Unit Purchase Agreement (this “Agreement”) is made and entered into as of
April 15, 2020, by and among McorpCX, Inc. an California corporation (“Seller
Member”) and mfifty, LLC, a California limited liability company (“Purchaser”).
Capitalized terms not defined herein have the meaning set forth in Exhibit A,
attached hereto.

 

Recitals

 

A.     The Seller Member currently owns all of the outstanding membership units
of limited liability company interest (the “Units”) in McorpCX, LLC, a Delaware
limited liability company (“McorpCX LLC” or the “Company”).

 

B.     Upon the terms and subject to the conditions set forth in this Agreement,
Purchaser desires to acquire from the Seller Member all of the Units held by the
Seller Member (the “Acquired Units”), and the Seller Member desire to sell to
Purchaser all of the Units held by them.

 

C.     In connection with the sale of the Acquired Units, Michael Hinshaw, the
sole member and manager of the Purchaser, as well as several executives and
other employees/consultants of McorpCX LLC intend to sell an aggregate of
5,200,000 shares of common stock of the Seller Member.

 

D.     Michael Hinshaw is also the current President of McorpCX LLC and has been
responsible for managing McorpCX LLC’s operations since that company’s
inception.

 

Agreement

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Description of Transaction.

 

1.1     Purchase and Sale of Acquired Units. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, the Seller Member, shall
sell, assign, transfer and convey to Purchaser, and Purchaser shall purchase and
acquire from the Seller Member, all of such Seller Member’s right, title and
interest in and to all of the Acquired Units free and clear from all
Encumbrances, in consideration for payment of the Purchase Price (as defined in
Section 1.2).

 

1.2     Purchase Price.

 

(a)     Upon the terms and subject to the conditions set forth in this
Agreement, the aggregate consideration payable by Purchaser (or an Affiliate of
Purchaser) in respect of the Acquired Units shall be equal to one million one
hundred and eight thousand United States dollars ($1,108,000 USD) (the “Purchase
Price”). The parties agree and acknowledge that the Purchase Price has been
negotiated by the parties at arms-length and represents their mutual agreement
as to the purchase price for the Acquired Units. The parties agree that no
consideration is or will be paid for the value of any referrals (direct or
indirect) to or from the Purchaser, the Seller, McorpCX LLC or any of their
respective Affiliates, and that no party hereto has promised or is obligated to
make any such referral in the future.

 

1.3     Method of Payment(a)     . The Purchase Price shall be paid by the
Purchaser as follows: (a) on or immediately prior to the date of this Agreement,
the Company shall authorize and distribute a cash dividend to the Seller Member
of one hundred thousand United States dollars ($100,000 USD) (the “Signing Cash
Consideration”), and (b) at or prior to the Closing, the Purchaser shall (i) pay
to Seller Member two hundred and fifty two thousand United States dollars
($252,000) in cash (the “Closing Cash Consideration”) and (ii) execute a seven
hundred and fifty six thousand United States dollars ($756,000 USD) secured
promissory note issued to the Seller Member by the Purchaser, substantially in
the form attached hereto as Exhibit C (the “Promissory Note”).

 

 

--------------------------------------------------------------------------------

 

 

 

1.4     Transactions to be Effected at Closing.

 

(a)     At Closing, Purchaser shall deliver to Seller Member:

 

(i)     The Closing Cash Consideration, by certified check or wire transfer of
immediately available funds to an account of the Seller Member designated in
writing by the Seller Member prior to the Closing Date;

 

(ii)     The Promissory Note executed by the Purchaser along with the
corresponding security and pledge agreement, substantially in the form attached
hereto as Exhibit D (the “Security Agreement”) executed by the Purchaser; and

 

(iii)     All other agreements, documents instruments or certificates required
to be delivered by the Purchaser pursuant Section 7 of this Agreement.

 

(b)     At the Closing, Seller Member shall deliver to the Purchaser:

 

(i)     A unit assignment agreement in the form attached hereto as Exhibit B
(the “Unit Assignment Agreement”) and all other documentation evidencing
ownership of all of the Acquired Units free and clear of all Encumbrances;

 

(ii)     A written resignation from each director or manager of McorpCX LLC,
other than Michael Hinshaw, with such resignation effective as of the Closing
Date; and

 

(iii)     all other agreements, documents instruments or certificates required
to be delivered by the Seller Member pursuant Section 6 of this Agreement.

 

1.5     Closing. The closing of the sale and transfer of the Acquired Units from
Seller Member to Purchaser and the consummation of the other transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of the Seller Member, 201 Spear Street, Suite 1100,
San Francisco, California 94105, at 12:00 p.m. (Pacific time) on a date mutually
agreed upon by Purchaser and the Seller Member, after the satisfaction or waiver
of the last to be satisfied or waived of the conditions set forth in Sections 6
and 7 (other than those conditions that are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions). The date on which the
Closing actually takes place is referred to in this Agreement as the “Closing
Date”.

 

2.           Representations and Warranties of the Seller Member

 

The Seller Member represents and warrants to Purchaser that the following
statements are true and correct as of the date of this Agreement:

 

2.1     Organization and Standing. The Seller Member and the Company have each
been duly formed, and is validly existing and in good standing (to the extent
that the laws of the jurisdiction of its formation recognize the concept of good
standing), under the laws of the State of California.

 

2

--------------------------------------------------------------------------------

 

 

2.2     Authority; Binding Nature of Agreement. The Seller Member has the right,
power and authority to enter into and to perform its obligations under this
Agreement and under each other agreement, document or instrument referred to in
or contemplated by this Agreement to which the Seller Member is or will be a
party. The execution and delivery of this Agreement and the consummation of the
transactions contemplated thereunder have been duly and validly approved by the
Seller Member’s board of directors (the “Seller’s Board”) and the managers of
the Company.  The Seller’s Board has determined that the sale of the Acquired
Units to the Purchaser, on the terms and conditions set forth in this Agreement,
is advisable and in the best interests of the Seller Member and its shareholders
and has directed that this Agreement and the transactions contemplated hereby be
submitted to the Seller Member’s shareholders for approval at a meeting of such
shareholders and has adopted a resolution to the foregoing effect. Except for
the approval of this Agreement by the affirmative vote of the holders of a
majority of the outstanding shares of the Seller Member’s common stock,
excluding the Hinshaw Shares, the Davison Shares, the Shay Shares, and the Clark
Shares, and the LuckFound Shares (each as defined below) (the “Shareholder
Approval”), no other corporate proceedings on the part of the Seller Member
necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by the
Seller Member and (assuming due authorization, execution and delivery by the
Purchaser) constitutes a valid and binding obligation of the Seller Member,
enforceable against the Seller Member in accordance with its terms, subject to:
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

2.3     Non−Contravention / No Consents or Approvals. Neither: (i) the
execution, delivery or performance by the Seller Member of this Agreement or any
of the other agreements, documents or instruments referred to in this Agreement;
nor (ii) the consummation by the Seller Member of any of the transactions
contemplated by this Agreement or any such other agreement, document or
instrument, will (with or without notice or lapse of time):

 

(a)     contravene, conflict with or result in a violation of: (i) any
provisions of any organizational documents of the Seller Member or the Company;
or (ii) any resolution adopted by the directors of the Seller Member or the
Company;

 

(b)     contravene, conflict with or result in a violation of, or give any
Governmental Entity the right to challenge any of the transactions contemplated
by this Agreement or to exercise any remedy or obtain any relief under, any
Legal Requirement or any order, writ, injunction, judgment or decree to which
the Seller Member is subject; or

 

(c)     contravene, conflict with or result in a violation or breach of, or
result in a default under, any provision of any Contract to which the Seller
Member or the Company is a party or by which it is bound.

 

Except for the filing with the United States Securities and Exchange Commission
(the “SEC”) of a proxy statement in definitive form relating to the meeting of
the Seller Member’s shareholders to be held in connection with this Agreement
and the transactions contemplated hereby (including any amendments or
supplements thereto, the “Proxy Statement”), the Seller Member is not required
to make any filing with or give any notice to, or to obtain any Consent from,
any Person in connection with the performance of this Agreement, except for  any
filing, notice or Consent which, if not made or obtained, would not reasonably
be expected to result in a material adverse effect on the Seller Member’s
ability to consummate the transactions contemplated hereby.

 

2.4     No Legal Proceedings. No Legal Proceedings are pending or, to the
knowledge of the Seller Member, threatened to restrain (or which would have the
effect of so restraining) the entry into, performance of, compliance with and
enforcement of any of the obligations of the Seller Member hereunder.

 

3

--------------------------------------------------------------------------------

 

 

2.5     Title and Ownership. The Seller Member is the record and beneficial
owner of the Acquired Units, free and clear of all Encumbrances. Except for the
rights created pursuant to this Agreement, the Seller Member is not a party to
any option, warrant, purchase right or other Contract that could require the
Seller Member to sell, transfer or otherwise dispose of any Acquired Units
(other than this Agreement). The Seller Member is not a party to any voting
trust, proxy or other agreement or understanding with respect to the voting of
the Acquired Units. Upon Closing, Purchaser shall have good, valid and
marketable title to the Acquired Units, free and clear of all Encumbrances.

 

2.6     Undisclosed Liabilities. Except for the liabilities assigned to the
Company by the Seller Member pursuant to the terms of the Contribution Agreement
dated August 16, 2018 between the Seller Member and the Company (the
“Contribution Agreement”), the Seller Member has not assigned to the Company any
liabilities outside of the ordinary course of the Company’s business, the
Company will not be liable upon the completion of the transactions contemplated
herein for any liabilities outside of the ordinary course of the Company’s
business that were first incurred by the Seller Member after the date of the
Contribution Agreement, and since January 1, 2020, the Company has not
authorized or paid any dividends, distributions or similar payments to Seller
Member other than as contemplated under this Agreement (an “Undisclosed
Liability”).    

 

2.7     Affiliate Agreements. Except pursuant to the terms of this Agreement or
the transactions contemplated hereunder, or as set forth in Schedule 2.76,
neither Seller Member nor to the Seller Member’s knowledge, any of its
Affiliates (excluding Michael Hinshaw, Lynn Davison and Stephen Shay), (a) is a
party to any Contract or arrangement with the Company; (b) has any pending (or,
to the Company's knowledge, threatened) action, claim, suit or proceeding
against the Company; or (c) owes or is owed any indebtedness to or by the
Company.

 

2.8     Brokers. No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
transactions contemplated by this Agreement.

 

3.           Representations and Warranties of Purchaser

 

Purchaser represents and warrants to and for the benefit of the Seller Members
as follows:

 

3.1     Organizational Matters. The Purchaser has been duly formed, and is
validly existing and in good standing (to the extent that the laws of the
jurisdiction of its formation recognize the concept of good standing), under the
laws of the State of California.

 

3.2     Authority; Binding Nature of Agreement. Purchaser has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement and under each other agreement, document and
instrument referred to in this Agreement to which he is a party; and the
execution, delivery and performance by the Purchaser of this Agreement and each
such other agreement, document and instrument have been duly authorized by all
necessary action on the part of the Purchaser and its board of directors. This
Agreement and each other agreement, document or instrument referred to in this
Agreement to which Purchaser is a party constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to: (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

4

--------------------------------------------------------------------------------

 

 

3.3     Non-Contravention; Consents.

 

(a)     Non-Contravention. Neither: (i) the execution, delivery or performance
by Purchaser of this Agreement or any of the other agreements, documents or
instruments referred to in this Agreement; nor (ii) the consummation by
Purchaser of the transactions contemplated by this Agreement or any of such
other agreements, documents or instruments, will (with or without notice or
lapse of time) contravene, conflict with or result in a violation of: (A) any
provision of any material contract by which Purchaser is bound; or (B)
contravene, conflict with or result in a violation of, or give any Governmental
Entity or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which Purchaser is subject.

 

(b)     Consents. Purchaser will not be required to make any filing with or give
any notice to, or to obtain any Consent from, any Person in connection with:
(i) the execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement; or (ii) the consummation of the
transactions contemplated by this Agreement.

 

3.4     No Legal Proceedings. No Legal Proceedings are pending or, to the actual
knowledge of the Purchaser, threatened to restrain (or which would have the
effect of so restraining) the entry into, performance of, compliance with and
enforcement of any of the obligations of the Purchaser hereunder.

 

3.5     Independent Investigation. Purchaser acknowledges and agrees that (i) in
making its decision to enter this Agreement and consummate the transactions
contemplated hereby, Purchaser has relied solely upon the express warranties of
the Seller Member set forth in Section 2 of this Agreement and (ii) neither the
Seller Member nor any other Person has made any representation or warranty as to
the Seller Member, the Acquired Units, McorpCX LLC or this Agreement, except as
expressly set forth in Section 2 of this Agreement.

 

3.6     Indebtedness. The Promissory Note will rank senior in right of payment
with all of the Purchaser’s existing and future indebtedness.

 

3.7     Investment Intention. The Purchaser is acquiring Acquired Units for its
own account, for investment purposes only and not with a view to any public
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Acquired Units in a manner that would violate the registration
or qualification requirements of the United States Securities Act of 1933, as
amended (the “Securities Act”) or any applicable securities laws. The Purchaser
understands that the Acquired Units may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of without registration or
qualification under the Securities Act and any applicable securities laws,
except pursuant to an exemption from such registration or qualification under
the Securities Act and such applicable securities laws. The Purchaser is an
“accredited investor” as defined under Rule 501(a) of the Securities Act, is
able to bear the economic risk of holding the Acquired Units for an indefinite
period (including total loss of its investment) and (either alone or together
with its representatives) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Acquired Units.

 

3.8     Brokers. No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
transactions contemplated by this Agreement.

 

3.9     Financing. Purchaser has access to funds sufficient to pay or fund the
Signing Cash Consideration and the Closing Cash Consideration, and as otherwise
needed to consummate the transactions contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

4.           Certain Covenants of the Parties

 

4.1     Filings and Consents.

 

(a)     Regulatory Filing. Purchaser and Seller Member shall cooperate and use
their respective reasonable best efforts to prepare all documentation, to affect
all filings and notices and to obtain all Permits, Consents, approvals and
authorizations of all third parties and Governmental Entities, including but not
limited to the TSX-V, necessary to consummate the transactions contemplated by
this Agreement. Each party hereto agrees that it shall consult with the other
parties hereto with respect to the obtaining of all Permits, Consents,
approvals, waivers and authorizations of all third parties and Governmental
Entities, including but not limited to TSX-V, necessary or advisable to
consummate the transactions contemplated by this Agreement and each party shall
keep the other parties apprised of the status of material matters relating to
completion of the transactions contemplated by this Agreement.

 

(b)     Efforts. Purchaser and the Seller Member shall use best efforts to take,
or cause to be taken, all actions necessary to consummate and make effective the
transactions contemplated by this Agreement on a timely basis. Without limiting
the generality of the foregoing, each party to this Agreement: (i) shall make
all filings (if any) and give all notices (if any) required to be made and given
by such party in connection with the transactions contemplated by this
Agreement; and (ii) shall use reasonable efforts to obtain each Consent (if any)
required to be obtained (pursuant to any applicable Legal Requirement or
Contract, or otherwise) by such party in connection with the transactions
contemplated by this Agreement.

 

4.2     Public Announcements. From and after the date of this Agreement, none of
the Purchaser or its Representatives and Affiliates shall issue or make any
press release or public statement regarding this Agreement or any of the
transactions contemplated by this Agreement, without Seller Member’s prior
written consent. During the period prior to Closing, none of Seller Member, the
Company, nor the Purchaser shall issue or make, on behalf of itself or any of
its respective Affiliates, any press release about this Agreement or any of the
transactions contemplated by this Agreement, until and unless the parties hereto
have approved the text of such press release, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

4.3     Seller Member Shareholder Meeting. The Seller’s Board shall duly and
properly convene, and thereafter shall cause to occur, a meeting of the holders
of the Seller Member’s common stock (the “Seller Member Meeting”) for purposes
of obtaining the Shareholder Approval, and at such meeting shall submit to such
shareholders a motion contemplating the Shareholder Approval. The Seller’s Board
shall recommend that the holders of the Seller Member’s common stock approve
this Agreement, including the transactions described hereunder, and shall not
withdraw or modify in any manner adverse to the Purchaser any such
recommendation. In connection with the Seller Member Meeting, the Seller’s Board
shall (a) deliver the Proxy Statement (or cause the Proxy Statement to be
delivered) to each holder of record of the Seller Member’s common stock as of
the applicable record date.

 

4.4     Sale of Seller Member Securities by Purchaser Affiliates. Prior to the
Closing the Purchaser shall (a) cause Michael Hinshaw to sell or otherwise
transfer 5,200,000 shares of the Seller Member’s common stock (the “Hinshaw
Shares”) to one or more third parties on terms approved by the Seller Member,
(b) cause Lynn Davison to terminate her right to purchase 300,000 shares of the
Seller Member’s common stock (the “Davison Shares”) under the terms of the stock
purchase agreement dated September 3, 2019 between Mr. Hinshaw and Ms. Davison,
(c) cause Stephen Shay to terminate his right to purchase 300,000 shares of the
Seller Member’s common stock (the “Shay Shares”) under the terms of the stock
purchase agreement dated September 3, 2019 between Mr. Hinshaw and Mr. Shay, and
(d) cause Graham Clark to terminate all of his rights to acquire 250,000 shares
of the Seller Member’s common stock (the “Clark Shares”) under the terms of the
Agreement and Acceptance of Gift dated September 3, 2019 between Mr. Hinshaw and
Mr. Clark. Additionally, Purchaser shall use best efforts, which efforts will
not include the payment of any funds, to cause Luckfound.org to sell or
otherwise transfer all 750,000 shares of the Seller Member’s common stock
currently owned by Luckfound.org (the “LuckFound Shares”) to one or more third
parties on terms approved by the Seller Member.

 

6

--------------------------------------------------------------------------------

 

 

4.5     Change of Company Name. Seller Member shall use commercially reasonable
efforts to cause the company name of the Seller Member to be changed to a name
bearing no similarity to “McorpCX LLC”, as determined by the Seller Member and
approved by the Seller Member’s shareholders.

 

4.6     Purchase of Stock. On or prior to Closing, the Seller Member will (a)
find one or more third parties to purchase the Hinshaw Shares held in the name
of Michael Hinshaw for USD $52,000 on a cash basis, free and clear of all liens,
and (b) find one or more third parties to purchase the LuckFound Shares held in
the name of LuckFound free and clear of all liens, on terms approved by the
Seller Member.

 

4.7     New Liabilities. During the period between the date of this Agreement
and the Closing, the Seller Member’s board of directors will not (a) approve or
otherwise cause the Company to incur any new liabilities outside of the ordinary
course of the Company’s business or (b) authorize, vote in favor of or otherwise
accept any distributions, dividends or other similar payments from the Company
not contemplated by this Agreement.

 

5.           Tax Matters

 

5.1     Liability for Transfer Taxes. Seller Member or Purchaser, as the case
may be, shall be responsible for any sales Tax, use Tax, real property transfer
or gains Tax, asset transfer Tax, documentary stamp Tax or similar Tax
attributable to the transactions contemplated hereby in accordance with whether
the primary legal liability for such Tax is imposed on Seller Member or
Purchaser under applicable Legal Requirements. Seller Member and Purchaser agree
to timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns with respect to, such Taxes.

 

5.2     Survival. Notwithstanding anything to the contrary in this Agreement,
the obligations of the parties set forth in this Section 5 shall be
unconditional and absolute and shall survive the Closing until five (5) years
after the Closing Date.

 

6.           Conditions Precedent to Obligations of Purchaser

 

The obligations of Purchaser to cause the transactions contemplated by this
Agreement to be consummated are subject to the satisfaction (or waiver by
Purchaser), at or prior to the Closing, of each of the following conditions:

 

6.1     Accuracy of Representations. The Seller Member representations and
warranties in Section 2 of this shall have been accurate in all respects as of
the date of this Agreement and will be accurate in all respects as of the
Closing Date as if made as of the Closing Date, except where inaccuracies in
such representations and warranties could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the ability of the
Seller Member to consummate the transactions contemplated by this Agreement.

 

6.2     Performance of Covenants. Each of the covenants and obligations that the
Seller Member is required to comply with or to perform at or prior to the
Closing shall have been complied with and performed.

 

7

--------------------------------------------------------------------------------

 

 

6.3     Agreements and Documents. Purchaser shall have received the following
agreements and documents, each of which, as applicable, shall be in full force
and effect:

 

(a)     The Unit Assignment Agreement, duly executed by the Seller Member and
delivered to the Purchaser;

 

(b)     a certificate duly executed by the Seller Member and containing the
representation and warranty of the Seller Member that the conditions set forth
in Sections 6.1 and 6.2, in each case with respect to the Seller Member, have
been duly satisfied (each, a “Seller Member Closing Certificate”);

 

(c)     certificates of non-foreign status, in form and substance reasonably
satisfactory to Purchaser, in accordance with Treasury Regulation § 1.1445-2(b),
duly executed by the Seller Member;

 

(d)     an IRS Form W-9 duly executed by the Seller Member; and

 

(e)     certified resolutions or minutes of the Seller Member evidencing votes
adopted by the directors of the Seller Member approving this Agreement and the
transactions contemplated hereby.

 

6.4     Seller Member Shareholder Approval. The Shareholder Approval shall have
been obtained.

 

6.5     TSX-V Approval. The TSX-V shall have approved the transactions
contemplated under this Agreement.

 

6.6     Indemnification Agreement. The Seller Member shall have entered into an
indemnification agreement with Michael Hinshaw, on terms and conditions
reasonably satisfactory to both the Seller Member and Mr. Hinshaw.

 

6.7     No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing or otherwise impeding the consummation of
the transactions contemplated by this Agreement shall have been issued by any
court of competent jurisdiction or other Governmental Entity and remain in
effect, and there shall not be any applicable Legal Requirement enacted or
deemed applicable to the transactions contemplated by this Agreement that makes
consummation of such transactions illegal.

 

6.8     No Legal Proceedings. No Governmental Entity and no other Person shall
have commenced, and no Governmental Entity shall have threatened in writing to
commence, any Legal Proceeding: (a) challenging the transactions contemplated by
this Agreement or seeking the recovery of damages in connection with the
transactions contemplated by this Agreement; (b) seeking to prohibit or limit
the exercise by Purchaser of any material right pertaining to its ownership of
the Acquired Units; or (c) that may have the effect of preventing, delaying,
making illegal or otherwise interfering with the transactions contemplated by
this Agreement.

 

7.           Conditions Precedent to Obligations of the Seller Member

 

The obligations of the Seller Member to consummate the transactions contemplated
by this Agreement are subject to the satisfaction (or waiver), at or prior to
the Closing, of the following conditions:

 

7.1     Accuracy of Representations. Each of the Purchaser’s representations and
warranties in Section 3 of this Agreement shall have been accurate in all
material respects as of the date of this Agreement and will be accurate in all
material respects as of the Closing Date as if made as of the Closing Date.

 

8

--------------------------------------------------------------------------------

 

 

7.2     Performance of Covenants. Each of the covenants and obligations that
Purchaser is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed.

 

7.3     Closing Certificate. The Seller Member shall have received a certificate
duly executed by Purchaser and containing the representation and warranty of
Purchaser that the conditions set forth in Sections 7.1 and 7.2 have been
satisfied.

 

7.4     Signing Cash Consideration. The Seller Member shall have received from
the Company the Signing Cash Consideration.

 

7.5     Closing Cash Consideration. The Seller Member shall have received from
Purchaser the Closing Cash Consideration, pursuant to Section 1.4(a)(i).

 

7.6     Execution of Promissory Note. The Purchaser shall have properly executed
and delivered to the Seller Member the Promissory Note.

 

7.7     Execution of Security Agreement. The Purchaser shall have properly
executed and delivered to the Seller Member the Security Agreement.

 

7.8     Sale of Hinshaw Shares. Michael Hinshaw shall have completed the sale of
all of the Hinshaw Shares on terms reasonably satisfactory to the Seller Member,
and shall no longer be the registered or beneficial holder of any of (i) the
Hinshaw Shares, or (ii) any other shares of the Seller Member’s common stock.

 

7.9     Termination of Rights to Davison Shares. Prior to the Closing, Lynn
Davison shall have terminated all rights to purchase or otherwise acquire the
Davison Shares on terms reasonably satisfactory to the Seller Member.

 

7.10   Termination of Rights to Shay Shares. Prior to the Closing, Stephen Shay
shall have terminated all rights to purchase or otherwise acquire the Shay
Shares on terms reasonably satisfactory to the Seller Member.

 

7.11   Termination of Rights to Clark Shares. Prior to the Closing, Graham Clark
shall have terminated all rights to acquire the Clark Shares on terms reasonably
satisfactory to the Seller Member.

 

7.12   Sale of LuckFound Shares. Prior to the Closing, all of the LuckFound
Shares shall have been sold to third parties on terms reasonably satisfactory to
the Seller Member and Luckfound.org shall no longer be a registered or
beneficial holder of the LuckFound Shares.

 

7.13   No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the transactions
contemplated by this Agreement shall have been issued by any court of competent
jurisdiction or other Governmental Entity and remain in effect, and there shall
not be any applicable Legal Requirement enacted or deemed applicable to the
transactions contemplated by this Agreement by any Governmental Entity that
makes consummation of such transactions illegal.

 

7.14   No Legal Proceedings. No Governmental Entity and no other Person shall
have commenced, and no Governmental Entity shall have threatened in writing to
commence, any Legal Proceeding: any Legal Proceeding: (a) challenging the
transactions contemplated by this Agreement or seeking the recovery of damages
in connection with the transactions contemplated by this Agreement; or (b) that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with the transactions contemplated by this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

8.           Termination

 

8.1     Termination Events. This Agreement may be terminated prior to the
Closing:

 

(a)     by the mutual written consent of Purchaser and the Seller Member;

 

(b)     by Purchaser if the Closing has not taken place on or before 5:00 p.m.
(San Francisco time) on September 1, 2020 (the “End Date”) and any condition set
forth in Section 6 has not been satisfied or waived as of the time of
termination (in each case other than as a result of any failure on the part of
Purchaser to comply with or perform any covenant or obligation of Purchaser set
forth in this Agreement);

 

(c)     by the Seller Member if the Closing has not taken place on or before
5:00 p.m. (San Francisco time) on the End Date and any condition set forth in
Section 7 has not been satisfied or waived as of the time of termination (in
each case other than as a result of any failure on the part of the Seller Member
to comply with or perform any covenant or obligation set forth in this
Agreement);

 

(d)     by Purchaser or the Seller Member if: (i) a court of competent
jurisdiction or other Governmental Entity shall have issued a final and
nonappealable Order, or shall have taken any other action, having the effect of
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or (ii) there shall be any applicable Legal
Requirement enacted, promulgated, issued or deemed applicable to the
transactions contemplated by this Agreement by any Governmental Entity that
would make consummation of such transactions illegal;

 

(e)     by Purchaser if: (i) any of the representations and warranties of the
Seller Member contained in this Agreement shall be inaccurate as of the date of
this Agreement, or shall have become inaccurate as of a date subsequent to the
date of this Agreement, such that the condition set forth in Section 6.1 would
not be satisfied; or (ii) any of the covenants of the Seller Member contained in
this Agreement shall have been breached such that the condition set forth in
Section 6.2 would not be satisfied; provided, however, that if an inaccuracy in
any of the representations and warranties of the Seller Member as of a date
subsequent to the date of this Agreement or a breach of a covenant by the Seller
Member is curable by the Seller Member through the use of commercially
reasonable efforts within ten (10) Business Days after Purchaser notifies the
Seller Member in writing of the existence of such inaccuracy or breach (the
“Seller Cure Period”), then Purchaser may not terminate this Agreement under
this Section 8.1(e) as a result of such inaccuracy or breach prior to the
expiration of the Seller Cure Period, provided the Seller Member, during the
Seller Cure Period, continues to exercise commercially reasonable efforts to
cure such inaccuracy or breach (it being understood that Purchaser may not
terminate this Agreement pursuant to this Section 8.1(e) with respect to such
inaccuracy or breach if such inaccuracy or breach is cured prior to the
expiration of the Seller Cure Period); or

 

(f)     by the Seller Member if: (i) any of Purchaser’s representations and
warranties contained in this Agreement shall be inaccurate as of the date of
this Agreement, or shall have become inaccurate as of a date subsequent to the
date of this Agreement, such that the condition set forth in Section 7.1 would
not be satisfied; or (ii) if any of Purchaser’s covenants contained in this
Agreement shall have been breached such that the condition set forth in
Section 7.2 would not be satisfied; provided, however, that if an inaccuracy in
any of Purchaser’s representations and warranties as of a date subsequent to the
date of this Agreement or a breach of a covenant by Purchaser is curable by
Purchaser through the use of commercially reasonable efforts within ten (10)
Business Days after the Seller Member notifies Purchaser in writing of the
existence of such inaccuracy or breach (the “Purchaser Cure Period”), then the
Seller Member may not terminate this Agreement under this Section 8.1(f) as a
result of such inaccuracy or breach prior to the expiration of the Purchaser
Cure Period, provided Purchaser, during the Purchaser Cure Period, continues to
exercise commercially reasonable efforts to cure such inaccuracy or breach (it
being understood that the Seller Member may not terminate this Agreement
pursuant to this Section 8.1(f) with respect to such inaccuracy or breach if
such inaccuracy or breach is cured prior to the expiration of the Purchaser Cure
Period).

 

10

--------------------------------------------------------------------------------

 

 

8.2     Termination Procedures. If Purchaser wishes to terminate this Agreement
pursuant to Section 8.1, Purchaser shall deliver to the Seller Member a written
notice stating that Purchaser is terminating this Agreement and setting forth a
brief description of the basis on which Purchaser is terminating this Agreement.
If the Seller Member wishes to terminate this Agreement pursuant to Section 8.1,
the Seller Member shall deliver to Purchaser a written notice stating that the
Seller Member is terminating this Agreement and setting forth a brief
description of the basis on which the Seller Member is terminating this
Agreement.

 

8.3     General Effect of Termination. If this Agreement is terminated pursuant
to Section 8.1, all further obligations of the parties under this Agreement
shall terminate; provided, however, that: (a) neither of Purchaser or the Seller
Member shall be relieved of any obligation or liability arising from any prior
material breach by such party of any representation and warranty, or any willful
breach by such party of any covenant or obligation, contained in this Agreement;
(b) the parties shall, in all events, remain bound by and continue to be subject
to the provisions set forth in Section 9; and (c) the parties shall, in all
events, remain bound by and continue to be subject to Section 4.2.

 

9.           Indemnification, Etc.

 

9.1     Survival of Representations, Etc.

 

(a)     Seller Member Representations. All representations and warranties made
by the Seller Member in Section 2 of this Agreement shall survive the Closing
until the date that is three (3) years following the Closing Date; provided,
however, that if, at any time on or prior to the expiration date referred to in
this sentence, any Purchaser Indemnitee delivers to the Seller Member a written
notice alleging the existence of an inaccuracy in or a breach of any of the
Seller Member’s representations and warranties in Section 2 of this Agreement
and asserting a claim for recovery under Section  9.2 based on such alleged
inaccuracy or breach, then the claim asserted in such notice shall survive until
such time as such claim is fully and finally resolved.

 

(b)     Purchaser Representations. All representations and warranties made by
Purchaser in Section 3 of this Agreement shall survive the Closing until the
date that is three (3) years following the Closing Date; provided, however, that
if, at any time on or prior to the expiration date referred to in this sentence,
the Seller Member Indemnitee delivers to Purchaser a written notice alleging the
existence of an inaccuracy in or a breach of any of the Purchaser’s
representations and warranties in Section 3 of this Agreement and asserting a
claim for recovery under Section 9.2 based on such alleged inaccuracy or breach,
then the claim asserted in such notice shall survive until such time as such
claim is fully and finally resolved.

 

(c)     Intentional Misrepresentation; Fraud; Willful Misconduct.
Notwithstanding anything to the contrary contained in Section 9.1, in the event
of any intentional misrepresentation, fraud or willful misconduct of the
Purchaser or the Seller Member, the limitations set forth in Sections 9.1, shall
not apply to such Person.

 

11

--------------------------------------------------------------------------------

 

 

9.2     Indemnification.

 

(a)     Indemnification. From and after the Closing (but subject to
Section 9.1),

 

(i)     Subject to Section 9.3, the Seller Member shall hold harmless and
indemnify each of the Purchaser Indemnitees from and against, and shall
compensate and reimburse each of the Purchaser Indemnitees for, any Damages
which are suffered or incurred at any time by any of the Purchaser Indemnitees
(regardless of whether or not such Damages relate to any third party claim) and
which arise from or as a result of or are related to:

 

(A)     any inaccuracy in or breach of any representation or warranty made by
the Seller Member in Section 2 of this Agreement as of the date of this
Agreement or as if such representation or warranty was made on and as of the
Closing, or in the Seller Member Closing Certificate (in each case without
giving effect to any materiality or similar qualifications limiting the scope of
such representation or warranty); or

 

(B)     any breach of any covenant or obligation of the Seller Member in this
Agreement required to be performed prior to, or at the Closing Date.

 

(ii)     Purchaser shall hold harmless and indemnify the Seller Member
Indemnitees from and against, and shall compensate and reimburse the Seller
Member Indemnitees for, any Damages which are suffered or incurred at any time
by the Seller Member Indemnitees (regardless of whether or not such Damages
relate to any third party claim) and which arise from or as a result of or are
related to:

 

(A)     any inaccuracy in or breach of any representation or warranty made by
Purchaser in Section 3 as of the date of this Agreement or as if such
representation or warranty was made on and as of the Closing, or in the
certificate delivered pursuant to Section 7.3 (in each case, without giving
effect to any materiality or similar qualifications limiting the scope of such
representation or warranty); or

 

(B)     any breach of any covenant or obligation of Purchaser in this Agreement
required to be performed prior to, or at the Closing Date; or

 

(C)     any liability arising from or related to the conduct of the business of
McorpCX LLC prior to the Closing Date, excluding any liability related to
conduct that was explicitly approved by the Seller Member’s board of director or
any Undisclosed Liability as described in Section 2.6; or

 

(D)     any liability arising from or related to the conduct of the business of
McorpCX LLC on or after the Closing Date.

 

9.3     Limitations.

 

(a)     Damages. In no event shall any party hereto be liable to any other party
hereto or such other party’s Affiliates, directors, employees, attorneys or
agents for any punitive damages or indirect damages that are not reasonably
foreseeable in respect of any breach of this Agreement (excluding any such
damages payable to a third party).

 

(b)     Insurance Proceeds. The amount of any Damages for which indemnification
is provided under this Section 9 shall be net of any proceeds actually recovered
by the Indemnified Party in respect of such matter (A) under any insurance
policies, or under any insurance policies held by Purchaser at or prior to the
Closing, or (B) from any third party, in each case less any costs and expenses
and any premiums incurred by such Indemnified Party or its Affiliates in
connection with the pursuit or recovery of such amounts, including any increase
in insurance premiums, retroactive premiums, costs associated with any loss of
insurance and replacement thereof or self-insured component of such insurance
coverage, and in each case, no right of subrogation shall accrue to any insurer
or third party hereunder. If any proceeds to be netted hereunder with respect to
such Damages are actually received by the Indemnified Party after payment by the
Indemnifying Party of any amounts otherwise required to be paid to an
Indemnified Party pursuant to this Section 9 with respect to such Damages, then
the Indemnified Party shall pay to the Indemnifying Party, promptly after such
receipt, any amount that the Indemnifying Party would not have been required to
pay pursuant to this Section 9 with respect to such Damages had such proceeds
been received at the time of such payment. Notwithstanding the fact that the
Indemnified Party has recourse against any third party (other than under
insurance policies held by Purchaser prior to Closing covering the action,
omission or other fact giving rise to Damages for which indemnification may be
sought under this Section 9 and that remain in effect after the Closing), such
Indemnified Party shall not be obligated to pursue such recourse from any third
party.

 

12

--------------------------------------------------------------------------------

 

 

9.4     Defense of Third Party Claims. The party making a claim for
indemnification under this Section 9 is referred to as the “Indemnified Party,”
and the party against whom such claim for indemnification is asserted under this
Section 9 is referred to as the “Indemnifying Party.”

 

(a)     Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any claim or Legal Proceeding (whether against the
Seller Member, Purchaser or any other Person) made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof. The failure to
promptly give such written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party is actually and materially prejudiced thereby. Such notice by
the Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Damages that have been
or may be sustained by the Indemnified Party. The Indemnifying Party shall have
the right to participate in or, upon providing written notice to the Indemnified
Party within fifteen (15) days of receipt of such notice of such Third Party
Claim in which the Indemnifying Party acknowledges without qualification its
indemnification obligation hereunder (subject only to the applicable limitations
set forth in this Section 9), to assume the defense of any Third Party Claim at
the Indemnifying Party’s expense and by the Indemnifying Party’s own counsel. In
the event that the Indemnifying Party assumes the defense of any Third Party
Claim, subject to Section 9.4(b), it shall have the right to take such
reasonable action as it deems necessary to avoid, dispute, defend, appeal or
make counterclaims pertaining to any such Third Party Claim in the name and on
behalf of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it,
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, there are legal defenses available to an Indemnified Party
that are different from or additional to those available to the Indemnifying
Party, then the Indemnifying Party shall be responsible for the fees and
expenses of the Indemnified Party; provided, however, in such case, if there are
multiple Indemnified Parties, the Indemnifying Party shall only be liable for
one counsel to the Indemnified Parties, as well as one local counsel in each
jurisdiction for which the Indemnified Parties reasonably determine such local
counsel is required. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to give timely and sufficient notification
to the Indemnified Party in writing of its election to defend as provided in
this Agreement, or loses its right to defend such Third Party Claim by failing
to diligently defend such Third Party Claim, the Indemnified Party may, subject
to Section 9.4(b), without prejudice to its right to indemnification hereunder,
pay, compromise and defend such Third Party Claim and seek indemnification for
any and all Damages based upon, arising from or relating to such Third Party
Claim subject to the limitations in this Section 9. Notwithstanding anything to
the contrary contained in this Section 9.4, the Indemnifying Party shall not be
entitled to assume control of a Third Party Claim if (i) the Third Party Claim
relates to or arises in connection with any criminal proceeding, action,
indictment, investigation or allegation, (ii) the Third Party Claim seeks
injunctive or other equitable relief or relief other than for monetary Damages
against the Indemnified Party, (iii) the Indemnified Party reasonably believes
that the Third Party Claim, if adversely determined, would impair in any
material respect the financial condition, business, operations, reputation or
prospects of the Indemnified Party or any of its Affiliates, or (iv) an actual
or readily apparent conflict of interest (as determined by the Indemnified Party
after obtaining advice of counsel) exists between the Indemnifying Party and the
Indemnified Party with respect to the Third Party Claim that precludes effective
joint representation. If, pursuant to this Section 9.4(a), the Indemnified Party
so contests, defends, litigates or settles a Third Party Claim for which it is
entitled to indemnification hereunder, the Indemnified Party shall be reimbursed
by the Indemnifying Party for the reasonable attorneys’ fees and other expenses
of defending the Third Party Claim which are incurred from time to time,
promptly following the presentation to the Indemnifying Party of itemized bills
for such attorneys’ fees and other expenses, subject, however, to any applicable
limitations set forth in this Section 9. Subject to any applicable limitations
set forth in this Section 9, all expenses (including attorneys’ fees) incurred
by the Indemnifying Party in connection with the foregoing shall be paid by the
Indemnifying Party.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed). If the
Indemnified Party has assumed the defense pursuant to Section 9.4(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

(c)     Cooperation. The Indemnifying Party and the Indemnified Party shall each
use commercially reasonable efforts in good faith to cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including, upon the reasonable request of the defending party, providing
copies of records within the non-defending party’s possession or control
relating to such Third Party Claim and making available, without expense (other
than reimbursement of actual out-of-pocket expenses), Representatives of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

 

9.5     Exercise of Remedies.

 

(a)     Purchaser shall have the exclusive right to assert any indemnification
claim against Seller Member and to exercise any other remedy of any Purchaser
Indemnitee under this Agreement.

 

(b)     The Seller Member shall have the exclusive right to assert any
indemnification claim against Purchaser or its Affiliates, and to exercise any
other remedy of the Seller Member under this Agreement.

 

9.6     Exclusive Remedy. Except (a) in the event of fraud, willful misconduct
or intentional misrepresentation and (b) for nonmonetary equitable remedies,
from and after the Closing, the rights to indemnification, compensation and
reimbursement set forth in this Section 9 shall be the sole and exclusive
monetary remedy of the Purchaser Indemnitees and the Seller Member Indemnitees
with respect to any breach of any representation, warranty or covenant set forth
in this Agreement or in any certificate delivered pursuant to this Agreement.

 

14

--------------------------------------------------------------------------------

 

 

9.7     Tax Treatment of Indemnification Payments. Purchaser and the Seller
Member agree to treat any payment of an indemnification amount as an adjustment
to the Purchase Price to the extent permissible under applicable Legal
Requirements.

 

10.         Miscellaneous Provisions

 

10.1     Further Assurances. From time to time following the Closing, the Seller
Member shall execute and deliver, or cause to be executed and delivered, to
Purchaser such other instruments of conveyance and transfer as Purchaser may
reasonably request or as may be otherwise necessary to more effectively convey
and transfer to, and vest in, Purchaser in the Acquired Units.

 

10.2     Fees and Expenses. Except as otherwise expressly required by this
Agreement, each party to this Agreement shall bear and pay all fees, costs and
expenses that have been incurred or that are incurred in the future by such
party in connection with the transactions contemplated by this Agreement,
including all fees, costs and expenses incurred by such party in connection with
or by virtue of: (a) the negotiation, preparation and review of this Agreement
and all agreements, certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the transactions contemplated by
this Agreement; (b) the preparation and submission of any filing or notice
required to be made or given in connection with any of the transactions
contemplated by this Agreement, and the obtaining of any Consent required to be
obtained in connection with any of such transactions; and (c) the consummation
of the transactions contemplated by this Agreement.

 

10.3     Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent on a Business Day by e-mail before 5:00 p.m. (San
Francisco time) on the day sent by e-mail and receipt is confirmed, when
transmitted; (c) if sent by email on a day other than a Business Day and receipt
is confirmed, or if sent by e-mail after 5:00 p.m. (San Francisco time) on the
day sent by facsimile or e-mail and receipt is confirmed, on the Business Day
following the date on which receipt is confirmed; (d) if sent by registered,
certified or first class mail, the third Business Day after being sent; and
(e) if sent by overnight delivery via a national courier service, one Business
Day after being sent, in each case to the address or email address set forth
beneath the name of such party below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):

 

If to Seller Member:

 

McorpCX, Inc.
201 Spear Street, Suite 1100,
San Francisco, California 94105
Attention: Barry MacNeil
Telephone: (604) 609-3358

Email: macneil@iremco.com

 

15

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

Davis Wright Tremaine LLP
865 South Figueroa, Suite 2400
Los Angeles, California 90017
Attention: Andrew J. Bond
Telephone: (213) 633-8666

Email: Andrewbond@dwt.com

 

If to Purchaser:

 

mfifty, LLC
524 San Anselmo Ave., Suite 147
San Anselmo California 94960

Attention: Michael Hinshaw
Telephone: (415) 517-5727
Email: mhinshaw@mfifty.com

 

with a copy (which shall not constitute notice) to

 

Koley Jessen P.C., L.L.O.

1125 S. 103rd St., Suite 800

Omaha, Nebraska 68124

Attention: Brian L. Harr
Telephone: (402) 343-3750
Email: brian.harr@koleyjessen.com

 

10.4     Headings. The bold-faced headings and the underlined headings contained
in this Agreement are for convenience of reference only, shall not be deemed to
be a part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

10.5     Counterparts and Exchanges by Electronic Transmission. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Counterparts may be delivered via electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes..

 

10.6     Governing Law; Dispute Resolution.

 

(a)     Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).

 

(b)     Venue. Except as otherwise provided in Section 10.6(c), any action, suit
or other Legal Proceeding relating to this Agreement or the enforcement of any
provision of this Agreement (including an action, suit or other Legal Proceeding
based upon intentional misrepresentation, willful misconduct or fraud) shall be
brought or otherwise commenced exclusively in any state or federal court located
in San Francisco, California. Each party to this Agreement: (i) expressly and
irrevocably consents and submits to the exclusive jurisdiction of each state and
federal court located in San Francisco, California (and, in each case, each
appellate court located in such city) in connection with any such action, suit
or Legal Proceeding; (ii) agrees that each state and federal court located in
San Francisco, California, shall be deemed to be a convenient forum; and (iii)
agrees not to assert (by way of motion, as a defense or otherwise), in any such
action, suit or Legal Proceeding commenced in any state or federal court located
in the State of California, any claim that such party is not subject personally
to the jurisdiction of such court, that such action, suit or Legal Proceeding
has been brought in an inconvenient forum, that the venue of such action, suit
or Legal Proceeding is improper or that this Agreement or the subject matter of
this Agreement may not be enforced in or by such court.

 

16

--------------------------------------------------------------------------------

 

 

(c)     Indemnification Claims. Any claim for indemnification, compensation or
reimbursement pursuant to Section 9 shall be brought and resolved exclusively in
accordance with this Section 10.6(c) (it being understood that, for the
avoidance of doubt and without limiting any portion of Section 10.6(c): (i)  at
the option of any party, any claim based upon intentional misrepresentation,
willful misconduct or fraud may be brought and resolved in accordance with
Section 10.6(c) rather than in accordance with this Section 10.6(c); and
(ii) nothing in this Section 10.6(c) shall prevent any Purchaser Indemnitee or
Seller Member Indemnitee from seeking preliminary injunctive relief or any other
equitable remedy from a court of competent jurisdiction).

 

(i)     If any Purchaser Indemnitee or Seller Member Indemnitee has or claims in
good faith to have incurred or suffered, or believes in good faith that it may
incur or suffer, Damages for which it is or may be entitled to indemnification,
compensation or reimbursement under Section 9 of this Agreement, such Purchaser
Indemnitee may deliver, or such Seller Member Indemnitee may deliver, a claim
notice (a “Claim Notice”) to the Seller Member or Purchaser, as applicable. Each
Claim Notice shall: (i) state that the Indemnified Party believes in good faith
that it is entitled to indemnification, compensation or reimbursement under
Section 9 of this Agreement; (ii) contain a brief description of the facts and
circumstances supporting the Indemnified Party’s claim; and (iii) if
practicable, contain a non-binding, preliminary, good faith estimate of the
amount to which the Indemnified Party might be entitled (the aggregate amount of
such estimate, as it may be modified by the Indemnified Party in good faith from
time to time, being referred to as the “Claimed Amount”).

 

(ii)     During the forty-five (45) day period commencing upon receipt by the
Seller Member or Purchaser, as applicable, of a Claim Notice from or on behalf
of an Indemnified Party (the “Dispute Period”), the Seller Member or Purchaser,
as applicable, may deliver to the Purchaser or Seller Member, as applicable, a
written response (the “Response Notice”) in which it: (i) agrees that the full
Claimed Amount is owed to the Indemnified Party; (ii) agrees that part, but not
all, of the Claimed Amount is owed to the Indemnified Party; or (iii) indicates
that no part of the Claimed Amount is owed to the Indemnified Party. If the
Response Notice is delivered in accordance with clause “(ii)” or “(iii)” of the
preceding sentence, the Response Notice shall also contain a brief description
of the facts and circumstances supporting the Seller Member’s agent’s or
Purchaser’s position, as applicable, that only a portion or no part of the
Claimed Amount is owed to the Indemnified Party, as the case may be. Any part of
the Claimed Amount that is not agreed to be owed to the Indemnified Party
pursuant to the Response Notice (or the entire Claimed Amount, if Purchaser or
the Seller Member, as applicable, asserts in the Response Notice that no part of
the Claimed Amount is owed to the Indemnified Party) being referred to as the
“Contested Amount” (it being understood that the Contested Amount shall be
modified from time to time to reflect any good faith modifications by or on
behalf of the Indemnified Party to the Claimed Amount). If a Response Notice is
not received by or on behalf of the Indemnified Party from the Seller Member or
Purchaser, as applicable, prior to the expiration of the Dispute Period, then
the Seller Member or Purchaser, as applicable, shall be conclusively deemed to
have agreed that an amount equal to the full Claimed Amount is owed to the
Indemnified Party.

 

17

--------------------------------------------------------------------------------

 

 

(iii)     If Purchaser or the Seller Member, as applicable, in its Response
Notice agrees that the full Claimed Amount is owed to the Indemnified Party, or
if no Response Notice is received by or on behalf of the Indemnified Party from
Purchaser or the Seller Member, as applicable, prior to the expiration of the
Dispute Period, then, subject to the limitations in Section 9.3, the
Indemnifying Party shall take such necessary action to cause the Indemnified
Party to be paid the Claimed Amount within ten (10) Business Days.

 

(iv)     If Purchaser or the Seller Member, as applicable, delivers a Response
Notice to the Seller Member or Purchaser, as applicable, during the Dispute
Period agreeing that part, but not all, of the Claimed Amount is owed to the
Indemnified Party (the “Agreed Amount”), then, subject to the limitations in
Section 9.3, the Indemnifying Party shall take such necessary action to cause
the Indemnified Party to be paid the Agreed Amount within 10 Business Days.

 

(v)     If Purchaser or the Seller Member, as applicable, delivers a Response
Notice to the Seller Member or the Purchaser, as applicable, during the Dispute
Period indicating that there is a Contested Amount, the Seller Member and the
Purchaser Indemnitee shall use commercially reasonable efforts in good faith to
resolve the dispute related to the Contested Amount within the forty five (45)
day period (the “Initial Resolution Period”) commencing upon receipt by Seller
Member or the Purchaser Indemnitee, as applicable, of such Response Notice. If
the Seller Member and the Purchaser Indemnitee resolve such dispute, such
resolution shall be binding on the Seller Member and such Purchaser Indemnitee
and a settlement agreement stipulating the amount owed to such Purchaser
Indemnitee or Seller Indemnitee (the “Stipulated Amount”) shall be signed by
Purchaser and the Seller Member. Thereafter, subject to the limitations in
Section 9.3, the Indemnifying Party shall take such necessary action to cause
the Indemnified Party to be paid the Stipulated Amount.

 

(vi)     In the event that there is a dispute relating to any Claim Notice or
Contested Amount (whether it is a matter between the Purchaser Indemnitee, on
the one hand, and the Seller Member, on the other hand, or it is a matter that
is subject to a claim or Legal Proceeding asserted or commenced by a third party
brought against the Purchaser Indemnitee) and such dispute is not resolved
within the Initial Resolution Period, such dispute (an “Arbitrable Dispute”)
shall be settled by binding arbitration in accordance with the procedures set
forth under the commercial rules then in effect of the American Arbitration
Association. Notwithstanding the preceding sentence, nothing in this Agreement
shall prevent the Indemnified Party from seeking preliminary injunctive relief
from a court of competent jurisdiction pending resolution of any Arbitrable
Dispute. Upon resolution of any arbitration described in this clause “(vi),”
Purchaser and Seller Member, as applicable, subject to the limitations in
Section 9.3, shall thereafter take such necessary action to cause the
Indemnified Party to be paid the amount set forth in such resolution within 10
Business Days (or such shorter time set forth in the resolution). .

 

10.7     Successors and Assigns. This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of the other
parties hereto. This Agreement shall be binding upon: (a) the Seller Member and
its successors and assigns (if any); and (b) Purchaser and its successors and
assigns (if any). This Agreement shall not inure to the benefit of any Person
other than: (i) the Purchaser and (ii) the other Purchaser Indemnitees;
(iii) the Seller Member; (iv) the other Seller Member Indemnitees; and (v) the
respective successors and assigns (if any) of the foregoing.

 

10.8     Remedies Cumulative; Specific Performance. Except as expressly set
forth in this Agreement, the rights and remedies of the parties hereto shall be
cumulative (and not alternative). The parties to this Agreement agree that, in
the event of any breach or threatened breach by any party of any covenant,
obligation or other provision set forth in this Agreement: (a) the non-breaching
party shall be entitled, without any proof of actual damages (and in addition to
any other remedy that may be available to it) to: (i) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision; and (ii) an injunction restraining
such breach or threatened breach; and (b) the non-breaching party shall not be
required to provide any bond or other security in connection with any such
decree, order or injunction or in connection with any related action or Legal
Proceeding.

 

18

--------------------------------------------------------------------------------

 

 

10.9       Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

10.10   Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

10.11     Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Purchaser and the Seller Member.

 

10.12     Severability. In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

 

10.13     Parties in Interest. Except for the provisions of Section 9, none of
the provisions of this Agreement is intended to provide any rights or remedies
to any employee, creditor or other Person other than Purchaser and the Seller
Member and their respective successors and assigns (if any).

 

10.14     Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof;

 

10.15     Construction.

 

(a)     Gender; Etc. For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.

 

(b)     Ambiguities. The parties hereto agree that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not be applied in the construction or interpretation of this Agreement.

 

(c)     Interpretation. As used in this Agreement, (i) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation”; and (ii) the use of the word “or” shall not be exclusive.

 

(d)     References. Except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------

 

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

PURCHASER:

 

mfifty, LLC, 

a California Limited Liability Company

 

 

By: /s/ Michael Hinshaw                                             
Name: Michael Hinshaw               
Title: Manager                         

 

THE SELLER MEMBER:

 

McorpCX, Inc., 

a California Limited Liability Company

 

 

By: /s/ Matthew Kruchko                                                  
Name: Matthew Kruchko               
Title: President and Chief Executive Officer     

 

UNIT PURCHASE AGREEMENT SIGNATURE PAGE  

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

(a)     Definitions. For purposes of this Agreement (including this Exhibit A):

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition and this Agreement, the term “control” (and correlative terms) means
the power, whether by Contract, equity ownership or otherwise, to direct the
policies or management of a Person.

 

“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday; or (b) a day on which banking institutions in San Francisco,
California, are authorized or required to be closed.

 

“Code” means the Internal Revenue Code of 1986, as amended. All references to
the Code, Treasury Regulations or other governmental pronouncements shall be
deemed to include references to any applicable successor regulations or amending
pronouncement.

 

“Consent” means any approval, consent, ratification, permission, waiver, order
or authorization (including any Governmental Authorization).

 

“Contract” means any legally binding written, oral or other agreement (including
“click-through” agreement), contract, license, sublicense, subcontract,
settlement agreement, lease, instrument, note, purchase order, warranty,
insurance policy, benefit plan or other legally binding commitment or
undertaking of any nature.

 

“Damages” includes any loss, damage, injury, decline in value, liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including out-of-pockets costs of
investigation) or expense of any nature.

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, intangible property right, claim, infringement, option,
right of first refusal, preemptive right, community property interest or
restriction of any nature (including any restriction on the voting of any
security or restriction on the transfer, use or ownership of any security or
other asset).

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

 

“Governmental Authorization” means any permit, license, approval, certificate,
franchise, permission, clearance, registration, qualification or authorization
issued, granted, given or otherwise provided by or under the authority of any
Governmental Entity or pursuant to any Legal Requirement.

 

“Governmental Entity” means any: (a) multinational or supranational body
exercising legislative, judicial or regulatory powers, (b) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (c) federal, state, local, municipal, foreign or
other government; or (d) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

 

“Income Tax” means any federal, state, local or foreign Tax measured by or
imposed on net income.

 

Exhibit A – 1

--------------------------------------------------------------------------------

 

 

“IRS” means the United States Internal Revenue Service.

 

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Entity or any arbitrator or arbitration panel, and with
respect to any hearing, inquiry, audit, examination or investigation solely to
the extent the subject of such hearing, inquiry, audit or examination has been
provided notice thereof by the applicable Governmental Entity.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
supranational or other law, statute, constitution, treaty, requirement of common
law, directive, resolution, ordinance, code, edict, writ, decree, rule,
regulation, judgment, ruling, injunction or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity.

 

“Material Adverse Effect” means, with respect to any party to this Agreement,
any effect that, taken individually or together with any other effect, would
materially impair or delay the ability of any of any party to this Agreement to
perform their respective obligations under this Agreement or otherwise
materially impede or delay the consummation of the transactions contemplated
under this Agreement; provided, however, that Material Adverse Effect shall not
be deemed to include the impact of (i) changes in laws of general applicability
or interpretations thereof by Governmental Entities, (ii) changes in generally
accepted accounting principles or regulatory accounting requirements,
(iii) changes in general economic conditions generally, (iv) the announcement of
this Agreement or any of the transactions contemplated thereunder, or
(v) changes that are the result of natural disasters, calamities, acts of God or
acts of war or terrorism, provided that the effect of such changes described in
clauses (i), (ii), (iii) and (v) shall not be excluded as a Material Adverse
Effect to the extent of a materially disproportionate impact, if any, they have
on the Seller Member on the one hand or the Purchaser on the other hand, as
measured relative to similarly situated entities.

 

“Order” means any order, writ, injunction, judgment, decree, ruling or award of
any arbitrator or any court or other Governmental Entity.

 

“Permits” means, collectively, all licenses, certificates, registrations,
Consents, Orders, franchises, permits, approvals or other similar authorizations
issued, granted or approved by any Agency or Governmental Entity in connection
with the operation of the Company, together with all renewals or modifications
thereof.

 

“Person” means any individual, Entity or Governmental Entity.

 

“Purchaser Indemnitees” means the following Persons: (a) Purchaser;
(b) Purchaser’s current and future Affiliates; (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above;
(d)  the respective successors and assigns of the Persons referred to in clauses
“(a),” “(b)” and “(c)” above; provided, however, that the Seller Member shall
not be deemed to be “Purchaser Indemnitees.”

 

“Representatives” means officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.

 

“Seller Member Indemnitees” the following Persons: (a) the Seller Member (b) the
Seller Member’s current and future Affiliates, (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a),” “(b)” and “(c)” above.

 

Exhibit A – 2

--------------------------------------------------------------------------------

 

 

“Tax” means: (i) any federal, state, local or foreign net income, gross income,
gross receipts, windfall profit, severance, property, production, sales, use,
license, excise, franchise, employment, payroll, withholding on amounts paid to
or by any Person, alternative or add-on minimum, ad valorem, value-added,
transfer, stamp, or environmental tax (including taxes under Code Section 59A),
escheat payments or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or
penalty, addition to tax or additional amount imposed by any Governmental
Entity; and (ii) any liability for the payment of amounts determined by
reference to amounts described in clause “(i)” as a result of any obligation
under any agreement or arrangement, as a result being a transferee or successor,
or otherwise.

 

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Entity in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any applicable Legal Requirement relating to any Tax, including
any claim for refund, amended return or declaration of estimated Tax.

 

“Treasury Regulations” means the regulations promulgated under the Code,
including temporary regulations.

 

“TSX-V” means the TSX Venture Exchange.

 

(b)     Index of Defined Terms. The following terms, as used in this Agreement
(including this Exhibit A) have the meanings given to them in the section or
place indicated below:

 

Term

Section or
Place Where Defined

Acquired Units

Recital C

Agreed Amount

Section 10.6(c)(iv)

Agreement

Introduction.

Arbitrable Dispute

Section 10.6(c)(vi)

Claim Notice

Section 10.6(c)(i)

Claimed Amount

Section 10.6(c)(i)

Closing

Section 1.5

Closing Cash Consideration

Section 1.3

Closing Date

Section 1.5

Contested Amount

Section 10.6(c)(ii)

Continuation Agreement

Recital D

Continuation Agreement Fee

Section 1.2

Contribution Agreement

Section 2.6

Dispute Period

Section 10.6(c)(ii)

End Date

Section 8.1(b)

Hinshaw Shares

Section 4.4

Indemnified Party

Section 9.4

 

Exhibit A – 3

--------------------------------------------------------------------------------

 

 

Term Section or
Place Where Defined

Indemnifying Party

Section 9.4

Initial Resolution Period

Section 10.6(c)(v)

LuckFound Shares

Section 4.4

McorpCX LLC

Recital A

Promissory Note

Section 1.3

Proxy Statement

Section 2.3(c)

Purchaser

Introduction

Purchaser Cure Period

Section 8.1(f)

Purchase Price

Section 1.2(a)

Response Notice

Section 10.6(c)(ii)

SEC

Section 2.2

Securities Act

Section 3.8

Security Agreement

Section 1.4(a)(ii)

Seller Member Closing Certificate

Section 6.3(b)

Seller Member Cure Period

Section 8.1(e)

Seller Member Meeting

Section 4.3

Seller Member

Introduction

Seller’s Board

Section 2.2

Shareholder Approval

Section 2.2

Signing Cash Consideration

Section 1.3

Stipulated Amount

Section 10.8(c)(v)

Third Party Claim

Section 9.4(a)

Undisclosed Liability

Section 2.6

Units

Recital A

Unit Assignment Agreement

Section 1.4(b)(i)

 

Exhibit A – 4

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

FORM OF UNIT ASSIGNMENT

 

 

 

UNIT ASSIGNMENT

 

 

FOR VALUE RECEIVED,                                                             
                    (the “Assignor”) hereby sells, assigns and transfers unto
_____________________________, _____________ Membership Units of McorpCX , LLC
(the “Company”), standing in Assignor’s name on the books of the Company and
does hereby irrevocably constitute and appoint _________________________ to
transfer such units on the books of the Company with full power of substitution
in the premises.

 

Dated: _________________, 2020

 

[Assignor]


By:                                                                            
            
Name:
Title:     

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THAT ACT
OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

MFIFTY, LLC

 

 

Secured Promissory Note

 

$756,000  ___________ ___, 2020

 

1.          Principal. For value received, mfifty, LLC, a California limited
liability company (the “Maker”), hereby unconditionally promises to pay to
McorpCX, Inc., a California corporation (the “Payee”), the aggregate principal
sum of Seven Hundred and Fifty Six Thousand Dollars ($756,000) (the
“Principal”), all in accordance with the terms and conditions of this Secured
Promissory Note (this “Note”).

 

2.           Interest. The Maker hereby unconditionally promises to pay to the
order of the Payee interest (“Interest”), which will accrue daily on the
Outstanding Balance (defined below) at an initial rate of 0.99%, to be
recalculated at the end of each twelve (12) month period commencing on the date
of this Note based on the annual Applicable Federal Rate for mid-term loans on
the first (1st) business day following each such twelve (12) month period (the
“Interest Rate”); provided however, that if any provisions of this Note would
require Maker to pay interest at a rate exceeding the highest rate allowed by
applicable law, Maker shall instead pay interest under this Note at the highest
rate permitted by applicable law. Interest will be calculated on the basis of a
year of 365 days, and charged for the actual number of days elapsed. Any overdue
amount of the Outstanding Balance or other overdue amounts owing hereunder,
whether at stated maturity, by acceleration or otherwise (an “Overdue Amount”),
shall bear interest, payable in cash on demand, at a rate equal to five percent
(5%) per annum in excess of the Interest Rate (the “Default Interest Rate”). An
Overdue Amount shall bear interest at the Default Interest Rate from the date an
Overdue Amount was due, until such Overdue Amount is paid in full.

 

3.           Payments of Principal and Interest. The entire unpaid Principal,
together with all accrued and unpaid Interest (collectively, the “Outstanding
Balance”) shall become due and payable as set forth below:

 

 

(a)

Interest shall become due and payable monthly, in arrears, on the first business
day of each calendar month (each a “Calendar Month”) during the term of this
Note;

 

 

(b)

Principal shall begin to become due and payable on the first Business Day of the
first Calendar Month following the date of this Note in accordance with the
following schedule (each a “Principal Payment”):

 

 

i.

During the first twelve (12) Calendar Months following the date of this Note,
the monthly Principal Payments shall be $7,292;

 

 

ii.

During twelve (12) Calendar Months immediately following the completion of the
twelve month period described in (i) above, the Monthly Principal Payments shall
be the product of the Assumed Gross Revenue of McorpCX LLC (the “Company”)
multiplied by 8.75% and then divided by twelve (12). For the purposes of this
Note, “Assumed Gross Revenue” for any twelve (12) Calendar Month payment period
shall be equal to 150% of the actual gross revenue generated by the Company
during the previous twelve (12) Calendar Months calculated in accordance with
United States Generally Accepted Accounting Principles;

 

 

--------------------------------------------------------------------------------

 

 

 

iii.

During the twelve (12) Calendar Months immediately following the completion of
the twelve month period described in (ii) above, the Monthly Principal Payments
shall be the product of the Assumed Gross Revenue of the Company multiplied by
8.75% and then divided by twelve (12);

 

 

iv.

During the twelve (12) Calendar Months immediately following the completion of
the twelve month period described in (iii) above, the Monthly Principal Payments
shall be the product of the Assumed Gross Revenue of the Company multiplied by
8.75% and then divided by twelve (12);

 

 

v.

If any amount of the Outstanding Balance remains outstanding as at the end of
the payment period described in (iv), then the remaining Outstanding Balance
shall be payable through in twelve (12) Calendar Month periods where Monthly
Principal Payments shall be the product of the Assumed Gross Revenue of the
Company multiplied by 8.75% and then divided by twelve (12) during each such
period, until there is no Outstanding Balance; and

        vi. If the actual gross revenue of the Company exceeds the Assumed Gross
Revenue during any of the periods described in this Section 3(b), and there is
an Outstanding Balance, then 8.75% of the difference shall be paid to the Maker
as a principal repayment within four (4) Calendar Months after the applicable
twelve Calendar Month Period.

       

 

(c)

Maker will have the right, at any time, to prepay all or any portion of the
Outstanding Balance without premium or penalty upon one (1) Business Day’s prior
written notice to the Payee; provided that each prepayment shall be accompanied
by payment in cash of all accrued and unpaid Interest on the amount so prepaid
to the date of prepayment.

 

 

(d)

All payments (including prepayments) on this Note will be applied to the payment
of accrued and unpaid Interest before being applied to the payment of Principal.

 

4.           Membership Interest Purchase Agreement. This Note is being executed
and delivered pursuant to that certain Unit Purchase Agreement (the “Purchase
Agreement”), dated April ___, 2020, by and among Maker and Payee. This Note
constitutes a portion of the Purchase Price delivered for the membership units
of the Company.

 

5.           Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Purchase Agreement.

 

6.         Manner of Payment. Principal, Interest, and all other amounts due
under this Note will be payable, in U.S. dollars, by wire transfer in
immediately available funds to an account designated by Payee in writing. If any
payment of Principal or Interest on this Note is due on a day that is not a
Business Day, such payment will be due on the next succeeding Business Day, and
such extension of time will be taken into account in calculating the amount of
interest payable under this Note.

 

2

--------------------------------------------------------------------------------

 

 

7.           Covenants of Maker. The Maker agrees that for as long as there
remains an Outstanding Balance Maker will:

 

 

(a)

Prepare an income statement for the Company in accordance with Generally
Accepted Accounting Principles in the United States for each twelve (12)
Calendar Month period commencing on the date of this Note and provide each such
income statement to Payee within four (4) Calendar Months of the end of each
such twelve Calendar Month period; and

 

 

(b)

Continue the operations of the Company as conducted as of the date of this Note;
provided, however, the Company may modify the products and services it offers to
maximize its profits to meet changing market opportunities or demands, as
determined by its board of managers in good faith; and

 

 

(c)

Ensure that Michael Hinshaw does not, for himself or for any other organization:
(i) perform consulting services, (ii) give speeches or (iii) provide advisory
services to corporations or other entities of the type he currently provides as
an employee of the Company, consistent with the limitations set forth in
Sections 7 and 8 of his Employee Intellectual Property Agreement, dated as of
August 16, 2018 (the “IP Agreement”); and the Company’s Board of Managers will
not waive such restrictions or otherwise give Mr. Hinshaw permission to engage
in any of the activities limited by the terms of Sections 7 and 8 of the IP
Agreement.

 

8.         Security. Repayment of this Note is secured pursuant to the Security
Agreement. Payee’s sole recourse under this Note shall be to the collateral
described in the Security Agreement and the Maker shall have no liability under
this Note beyond its interest in the collateral, except to the extent of any
Damages suffered by Payee as a result of Maker’s, or its agent’s or affiliates,
intentional misconduct or fraud with respect to the collateral.

 

9.           Events of Default. The occurrence of any one or more of the
following events with respect to Maker will constitute an event of default
hereunder (“Event of Default”):

 

(a)     If Maker fails to pay when due any payment of Principal or Interest on
this Note and such failure continues for five (5) Business Days;

 

(b)     If Maker, under any law, enters into any merger or consolidation and is
not the surviving entity, or sells, leases or otherwise disposes of all or
substantially all of its assets;

 

(c)     If the Company, under any law, enters into any merger or consolidation
and is not the surviving entity, or sells, leases or otherwise disposes of all
or substantially all of its assets, or if the Maker sells any of its interests
in the Company.

 

(d)     If Maker, under any law, (i) is dissolved, liquidated or wound up, or
otherwise ceases doing business; (ii) fails to, or admits in writing its
inability generally to, pay its debts as they become due; (iii) consents to or
suffers the appointment of a trustee, receiver, assignee, liquidator, or similar
official to take the possession, custody, or control of the any real property or
all or substantially all of the assets of Maker; (iv) makes a general assignment
for the benefit of its creditors; (v) institutes a proceeding, or has an
involuntary proceeding instituted against it (other than by Payee), seeking a
judgment of insolvency, bankruptcy, or any other similar relief under any
bankruptcy, insolvency, or other similar law affecting creditors’ rights that is
not dismissed within one hundred and twenty (120) calendar days thereafter; (vi)
admits in writing its inability or fail generally to pay its debts as they
become due; or (vii) takes any action for the purpose of effecting any of the
foregoing;

 

3

--------------------------------------------------------------------------------

 

 

(e)     If Maker shall fail or omit to perform or observe any covenant,
obligation or agreement in this Note, the Purchase Agreement, or the Security
Agreement, and such failure is not cured within the earlier of (i) five (5)
Business Days of written notice by Payee and (ii) ten (10) Business Days after
any officer or director of Maker has knowledge that an Event of Default has
occurred;

 

(f)     Any “Event of Default” under and as defined in the Security Agreement.

 

Maker shall notify Payee orally and in writing promptly (but in no event later
than five (5) Business Days) after any officer or director of Maker has
knowledge that an Event of Default has occurred.

 

10.        Remedies. Upon the occurrence and during the continuance of an Event
of Default, Payee may, at their option, (a) by written notice to Maker, declare
the entire unpaid Outstanding Balance of this Note immediately due and payable,
or (b) exercise any and all rights and remedies available to them under
applicable law, including, without limitation, the right to collect from Maker
all sums due under this Note and its rights under the Security Agreement,
subject to the limitation on recourse set forth in Section 8 of this Note. Maker
will pay all out-of-pocket, reasonable costs and expenses incurred by or on
behalf of Payee in connection with Payee’s exercise of any or all of its rights
and remedies under this Note or the Security Agreement, including reasonable
attorneys’ fees.

 

11.         General Provisions.

 

(a)     Non-Negotiability. This Note will not be assigned or transferred by the
Maker (including by operation of law or otherwise) without the express prior
written consent of the Payee, and any assignment in contravention of this
restriction shall be null and void.

 

(b)     Successors. All of the terms and conditions of this Note are binding
upon, and inure to the benefit of and are enforceable by, Maker, Payee, and
their permitted respective successors and assigns.

 

(c)     Notices. All notices, requests, demands and other communications
required or permitted under this Note shall be in writing (which shall include
notice by email) and shall be deemed to have been duly made and received when
personally served, or when delivered an overnight courier service, expenses
prepaid, or, if sent by email, delivered at the addresses as set forth below

 

If to Payee, then to:

 

McorpCX, Inc.

201 Spear Street, Suite 1100,

San Francisco, California 94105

Attention: Matthew Kruchko

Telephone: (415) 526-2655

Email: mkruchko@mcorp.cx

 

4

--------------------------------------------------------------------------------

 

 

with a copy, given in the manner prescribed above, to:

 

Davis Wright Tremaine LLP

865 South Figueroa, Suite 2400

Los Angeles, California 90017

Attention: Andrew J. Bond

Telephone: (213) 633-8666

Email: andrewbond@dwt.com

 

If to Maker, then to:

 

mfifty, LLC

524 San Anselmo Ave., Suite 147

San Anselmo California 94960

Attention: Michael Hinshaw

Telephone: (415) 517-5727

Email:     mhinshaw@mfifty.com

 

with a copy, given in the manner prescribed above, to:

 

Koley Jessen P.C., L.L.O.

1125 S. 103rd St., Suite 800

Omaha, Nebraska 68124

Attention: Brian L. Harr

Telephone: (402) 343-3750

Email: brian.harr@koleyjessen.com

 

Any party may alter the address to which communications are to be sent by giving
the other parties written notice of such change of address in conformity with
the provisions of this Section providing for the giving of notice.

 

(d)     Waiver. No failure on the part of the Payee to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power, or
privilege under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power, or privilege under this Note
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The remedies provided herein are cumulative and not
exclusive of any other remedy given hereunder or any remedy existing at law or
in equity or by statute or otherwise. Maker waives demand and notice of demand,
presentment for payment, protest and notice of protest, notice of dishonor,
nonpayment and notice of nonpayment, diligence and all other notices of any kind
and, to the full extent permitted by Law, the right to plead any statute of
limitations as a defense, in connection with the delivery, acceptance,
performance, default or enforcement of this Note.

 

(e)     Waiver of Jury Trial. MAKER AND PAYEE HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS
NOTE OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS NOTE. The scope of this waiver is intended to be all encompassing of any
and all actions that may be filed in any court and that relate to the subject
matter of this Note, including, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Maker and Payee each
acknowledge that this waiver is a material inducement to enter into a business
relationship and that they will continue to rely on the waiver in their related
future dealings. Maker and Payee each further represent and warrant that it has
reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS NOTE. In the event of an action, this Note may be filed as a written
consent to trial by a court.

 

5

--------------------------------------------------------------------------------

 

 

(f)     Headings. The article and section headings contained in this Note are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Note.

 

(g)    Governing Law. This Note and the performance of the obligations of Maker
and Payee hereunder will be governed by and construed in accordance with the
laws of the State of California, without giving effect to any choice of law
principles. Any controversy or claim arising out of or related to this Note that
the Parties are unable to resolve shall be submitted to the state or federal
courts located in the State of California sitting in the County of San Francisco
or the United States District Court of the Northern District of California and
such courts shall be the sole forums for the resolution of all disputes
hereunder.

 

(h)     Amendments. No amendment, modification, replacement, termination, or
cancellation of any provision of this Note will be valid, unless the same will
be in writing and signed by the party waiving compliance.

 

(i)     Severability. The provisions of this Note will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that, if any
provision of this Note, as applied to any party or to any circumstance, is
adjudged by a Governmental Entity, arbitrator, or mediator not to be enforceable
in accordance with its terms, Maker and Payee agree that the Governmental
Entity, arbitrator, or mediator making such determination will have the power to
modify the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

 

(j)     Expenses. Except as otherwise expressly provided in this Note (including
Section 10 hereof) and in the Purchase Agreement, Maker and Payee will each bear
its own costs and expenses incurred in connection with the preparation,
execution and performance of this Note, including all fees and expenses of
agents, representatives, financial advisors, legal counsel, and accountants.

 

(k)     Construction. Maker and Payee have participated jointly in the
negotiation and drafting of this Note. If an ambiguity or question of intent or
interpretation arises, this Note will be construed as if drafted jointly by the
parties and no presumption or burden of proof will arise favoring or disfavoring
any party because of the authorship of any provision of this Note.

 

(l)     Replacement. Upon receipt by the Maker of evidence satisfactory to Maker
of the loss, theft, destruction or mutilation of this Note, together with
indemnity reasonably satisfactory to Maker, in the case of loss, theft or
destruction, or the surrender and cancellation of this Note, in the case of
mutilation, Maker shall execute and deliver to Payee a replacement promissory
note of like tenor and denomination as this Note.

 

 [Signature Page Follows]

 

6

--------------------------------------------------------------------------------

 

 

Maker has executed and delivered this Note as of the date first above written.

 

 

MAKER:

 

mfifty, LLC, a California Limited Liability Company

 

By:                                                                             
      
Name: Michael Hinshaw          
Title: Manager

 

Signature Page to Promissory Note 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT D

 

FORM OF SECURITY AND PLEDGE AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

 

SECURITY AND PLEDGE AGREEMENT

 

This Security and Pledge Agreement (this “Agreement”), dated as of [           
], 2020, is entered into by and among mfifty, LLC, a California limited
liability company (the “Debtor”), and McorpCX, Inc. (the “Holder”). The Debtor
and Holder are referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

 

recitals:

 

WHEREAS, pursuant to a Unit Purchase Agreement of even date herewith by and
among the Debtor and the Holder (as it may hereafter from time to time be
restated, amended, modified or supplemented, the “Purchase Agreement”), for the
benefit of the Holder, the Debtor has made that certain Secured Promissory Note
in the principal amount of $756,000 in favor of the Holder (the “Note”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, Debtor has used the
proceeds of the Note to acquire all of the membership units (the “Units”) in
McorpCX, LLC, a limited liability company, existing under the laws of the State
of California (the “Company”); and

 

WHEREAS, the acceptance of the Note by the Holder is subject to the condition,
among others, that the Debtor secures the payment of the Note, as more fully
described herein in the manner set forth herein.

 

agreement:

 

NOW, THEREFORE, for valuable consideration, the adequacy and receipt of which
are hereby acknowledged, the parties agree as follows:

 

1.     Capitalized terms used but not otherwise defined in this Agreement shall
have the meanings given them in the Article 9 of the Uniform Commercial Code as
in effect on the date of this Agreement in the State of California. The
following words and terms shall have the following meanings, respectively,
unless the context hereof otherwise clearly requires:

 

(a)     “Code” means the Uniform Commercial Code as in effect in the State of
California on the date hereof and as amended from time to time except to the
extent that the conflicts-of-law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.

 

(b)     “Event of Default” means (i) any “Event of Default” under and as defined
in the Note, (ii) this Agreement shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected lien on and security
interest in any material portion of the collateral purported to be covered
thereby, and (iii) any representation, warranty, certification or statement of
fact made or deemed made by the Debtor herein, or in any other document required
to be delivered in connection with the Note or this Agreement, shall be
incorrect in any material respect (or, in the case of any representation and
warranty that is qualified as to materiality, shall be incorrect in any respect
after giving effect to any qualification therein) when made or deemed made.

 

(c)     “Governmental Authority” means any court, arbitrator (public or
private), or government or regulatory body thereof, or political subdivision
thereof, whether federal, state, local or foreign, or any agency,
instrumentality or authority thereof.

 

 

--------------------------------------------------------------------------------

 

 

(d)     “Law” means any foreign, federal, state or local law (including common
law), statute, code, ordinance, rule, regulation or other requirement.

 

(e)     “Lien” means any lien, pledge, mortgage, deed of trust, security
interest, adverse claim, easement, option, right of first refusal, or any other
similar encumbrance or restriction.

 

(f)     “Person” means any individual, limited liability company, corporation,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

 

(g)     “Pledged Equity” means the Units, and all other shares of capital stock,
or partnership and other ownership interest, of whatever class or character of
the Company or any successor-in-interest of the Company, now or hereafter owned
by the Debtor, and all certificates evidencing the same, including, without
limitation:

 

(i)     all of Debtor’s economic rights in the Company, including without
limitation any and all rights to share in the profits and losses of the Company
and to receive payments and any other distributions from the Company;

 

(ii)     all of Debtor’s governance and management rights in the Company,
including without limitation any and all rights to vote, to consent to Company
actions, to obtain information about the Company and to otherwise participate in
the management of the Company; and

 

(iii)     all of Debtor’s rights as a member of the Company.

 

(h)     “Pledged Collateral” means all of the Debtor’s right, title and interest
in, the Pledged Equity, including, without limitation, all of the Units acquired
by Debtor pursuant to the Purchase Agreement, and all of the personal property
of the Company in the possession of the Debtor, including without limitation
the:

 

(i)     all Accounts, Instruments, Documents, Chattel Paper (whether tangible or
electronic), Insurance, Receivables, Inventory, Equipment, Goods, Payment
Intangibles, Letter-of-Credit Rights, Fixtures, Supporting Obligations, Software
and other General Intangibles of the Company in the possession of the Debtor;
and

 

(ii)     the Pledged Equity, including all of the Units; and

 

(iii)     all proceeds, products, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the Pledged Collateral and, to
the extent related to any Pledged Collateral, all books, correspondence, credit
files, records, invoices and other papers (including without limitation all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of the Debtor or any computer bureau or service company from
time to time acting for the Debtor).

 

(i)     “Secured Obligations” shall mean and include the following: all now
existing and hereafter arising obligations, liabilities, and indebtedness of the
Debtor to the Holder, whether for principal, interest, fees, expenses or
otherwise, of the Debtor to the Holder, in each case now existing or hereafter
incurred under the Note, as may from time to time be amended, restated,
modified, or supplemented, together with any and all extensions, renewals,
refinancings, and refundings thereof, in whole or in part (including
obligations, liabilities, and indebtedness arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Debtor or which would have arisen or accrued but
for the commencement of such proceeding, even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding).

 

 

--------------------------------------------------------------------------------

 

 

2.     As security for the due and punctual payment and performance of the
Secured Obligations in full, Debtor hereby agrees that the Holder shall have,
and Debtor hereby grants to and creates in favor of the Holder, a continuing
first priority lien on and security interest in and to the Pledged Collateral.
Without limiting the generality of the forgoing, Debtor further agrees that with
respect to each item of the Pledged Collateral, as to which (a) the creation of
a valid and enforceable security interest is not governed exclusively by the
Code, or (b) the perfection of a valid and enforceable security interest therein
under the Code cannot be accomplished either by the Holder taking possession
thereof or by the filing in appropriate locations of appropriate Code financing
statements, such Debtor will at its expense execute and deliver to the Holder
and hereby does authorize the Holder to execute and file such documents,
agreements, notices, assignments and instruments and take such further actions
as may be requested by the Holder from time to time for the purpose of creating
a valid and perfected Lien on such item enforceable against the Debtor and all
third parties to secure the Secured Obligations; provided, however, such
authorization does not in any way limit the Debtor’s obligation to file all
necessary financing statements or otherwise perform its perfection obligations
hereunder.

 

3 .     The Debtor represents and warrants to the Holder that (a) except for the
security interest granted to and created in favor of the Holder or arising prior
to purchase by Debtor, all the Pledged Collateral is free and clear of any Lien,
(b) the Debtor will defend the Pledged Collateral against all claims and demands
of all Persons at any time claiming the same or any interest therein arising
after the purchase by Debtor, (c) the exact legal name of Debtor is as set forth
on the signature page hereto, and (d) the state of incorporation, formation or
organization as applicable, of the Debtor is as set forth on Schedule A hereto.

 

4.     The Debtor also represents and warrants that the Pledged Equity
constitutes all of the issued and outstanding equity interests held by Debtor in
the Company on the date hereof, whether or not registered in the name of Debtor
and includes the Units. Debtor is the record and beneficial owner of, and has
good and marketable title to, the Pledged Equity pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement or arising prior to
purchase by Debtor. The Debtor further represents that the Company has not opted
into Article 8 of the Uniform Commercial Code applicable to the Company and the
Debtor shall not permit the limited liability company agreement of the Company
to be amended to insert such an “opt-in” provision without the prior written
consent of the Holder.

 

5.     The Debtor will faithfully preserve and protect the Holder’s security
interest in the Pledged Collateral, as a perfected security interest under the
Code, superior and prior to the rights of all third Persons arising after the
purchase by Debtor, and will do all such other acts and things and will,
execute, deliver, file and record, and Debtor hereby authorizes the Holder and
its representatives and designees to so file (to the extent the Debtor fails to
do so), all documents and instruments, including, without limitation, financing
statements (and amendments thereto and continuations thereof), security
agreements, assignments and documents with respect to the Pledged Collateral, as
the Holder deems necessary or advisable from time to time in order to attach,
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code); provided, that the Holder
shall pay any filing fees and taxes related thereto.

 

 

--------------------------------------------------------------------------------

 

 

6.     The Debtor covenants and agrees that:

 

(a)     it will defend the Holder’s right, title and lien on and security
interest in and to the Pledged Collateral and the proceeds thereof against the
claims and demands of all Persons whomsoever, other than any Person claiming a
right in the Pledged Collateral pursuant to an agreement between such Person and
the Holder or arising prior to purchase by Debtor;

 

(b)     it will not suffer or permit to exist on any Pledged Collateral any
Lien;

 

(c)     it will not take or omit to take any action, the taking or the omission
of which might result in a material alteration or impairment of the Pledged
Collateral or of the Holder’s rights under this Agreement;

 

(d)     it will not sell, assign or otherwise dispose of any portion of the
Pledged Collateral;

 

(e)     it will (i) obtain and maintain sole and exclusive possession of the
Pledged Collateral, (ii) maintain its chief executive office and keep the
Pledged Collateral and all records pertaining thereto at the locations specified
on the Security Interest Data Summary attached as Schedule A hereto, unless it
shall have given the Holder prior notice and taken any action necessary to
maintain its security interest therein, and (iv) keep materially accurate and
complete books and records concerning the Pledged Collateral and such other
books and records as reasonably necessary to protect the Holder’s interest in
the Pledged Collateral;

 

(f)      it will promptly furnish to the Holder such information and documents
relating to the Pledged Collateral as the Holder may reasonably request;

 

(g)     it will not change its state of incorporation, formation or
organization, as applicable without providing thirty (30) days prior written
notice to the Holder;

 

(h)     it will not change its name without providing thirty (30) days prior
written notice to the Holder;

 

(i)      it hereby authorizes the Holder to, at any time and from time to time,
file in any one or more jurisdictions financing statements that describe the
Pledged Collateral, together with continuation statements thereof and amendments
thereto, without the signature of such Debtor and which contain any information
required by the Code or any other applicable statute applicable to such
jurisdiction for the sufficiency or filing office acceptance of any financing
statements, continuation statements, or amendments. Debtor agrees to furnish all
such information to the Holder. Any such financing statements, continuation
statements, or amendments may be signed by the Holder on behalf of such Debtor
if the Holder so elects and may be filed at any time in any jurisdiction; and

 

(j)      it shall at any time and from time to time take such steps as are
necessary to insure the continued perfection of the Holder’s security interest
in the Pledged Collateral, with the same priority required hereby and the
preservation of its rights therein.

 

7.     So long as no Event of Default shall have occurred and be continuing, the
Debtor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Equity, including the Units for all
purposes not inconsistent with the terms of this Agreement, provided that the
Debtor agrees that it will not vote the Pledged Equity in any manner that is
inconsistent with the terms of this Agreement; and the Holder shall execute and
deliver to the Debtor or cause to be executed and delivered to the Debtor all
such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Debtor may reasonably request for the
purpose of enabling the Debtor to exercise the rights and powers which it is
entitled to exercise pursuant to this Agreement. Except as otherwise provided in
this Agreement, the Debtor shall be entitled to receive and retain any
non-liquidating dividends, distributions or proceeds on the Pledged Equity paid
in cash, and, except that Debtor shall not be entitled to receive, unless Holder
consents in writing thereto, any liquidating distributions, dividends and
proceeds on the Pledged Equity paid in cash or in kind, and all of such items
shall be paid to Holder.

 

 

--------------------------------------------------------------------------------

 

 

8.     Debtor assumes full responsibility for taking any and all necessary steps
to preserve the Holder’s rights with respect to the Pledged Collateral. The
Holder shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if the Holder takes
such action for that purpose as the Debtor shall request in writing; provided
that such requested action will not, in the judgment of the Holder, impair the
security interest in the Pledged Collateral created hereby or the Holder’s
rights in, or the value of, the Pledged Collateral; provided further that such
written request is received by the Holder in sufficient time to permit the
Holder to take the requested action.

 

9.     The pledge, security interests, other Liens and Secured Obligations of
the Debtor shall not be discharged or impaired or otherwise diminished by any
failure, default, omission, or delay, willful or otherwise, by the Holder, or
any obligor on any of the Secured Obligations, or by any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of such Debtor or which would otherwise operate
as a discharge of the Debtor as a matter of law or equity. Without limiting the
generality of the foregoing, the Debtor hereby consents to, and the pledge,
security interests, and other Liens given by the Debtor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following
at any time and from time to time:

 

(a)     Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of the
Note or any of the Secured Obligations and regardless of any Law or order now or
hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Note, or any rights of the Holder or any
other Person with respect thereto;

 

(b)     Any increase, decrease, or change in the amount, nature, type or purpose
of any of the Secured Obligations (whether or not contemplated by the Note as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional note(s); or any
amendment, modification or supplement to, or refinancing or refunding of, the
Note or any of the Secured Obligations;

 

(c)     Any failure to assert any breach of or default under the Note or any of
the Secured Obligations; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against any Debtor or any
other Person under or in connection with the Note or any of the Secured
Obligations; any refusal of payment or performance of any of the Secured
Obligations, whether or not with any reservation of rights against any Debtor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Secured Obligations) to
other obligations, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;

 

(d)     Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Holder or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Holder or any other Person in respect of, any direct or indirect security
for any of the Secured Obligations (including the Pledged Collateral). As used
in this Agreement, “direct or indirect security” for the Secured Obligations,
and similar phrases, includes any Pledged Collateral security, guaranty,
suretyship, letter of credit, capital maintenance agreement, put option,
subordination agreement, or other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any of the Secured
Obligations, made by or on behalf of any Person;

 

 

--------------------------------------------------------------------------------

 

 

(e)    Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable Law of any jurisdiction) made by Holder or the Debtor or by any other
Person in connection with any such proceeding;

 

(f)     Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Debtor or any other Person with respect to the Note or
any of the Secured Obligations; or any discharge by operation of law or release
of any Debtor or any other Person from the performance or observance of the Note
or any of the Secured Obligations; or

 

(g)     Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including Debtor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.

 

10.     Waivers. the Debtor hereby waives any and all defenses which such Debtor
may now or hereafter have based on principles of suretyship, impairment of
Pledged Collateral, or the like and the Debtor hereby waives any defense to or
limitation on its obligations under this Agreement arising out of or based on
any event or circumstance referred to in the immediately preceding section
hereof. Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable Law, Debtor hereby further waives each of the
following:

 

(a)     All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any Law or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under the Note or any of the Secured
Obligations; any notice of the incurrence of any Secured Obligations; any notice
of any default or any failure on the part of the Debtor or any other Person to
comply with the Note or any of the Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Debtor or
any other Person;

 

(b)     Any right to any marshaling of assets, to the filing of any claim
against such Debtor or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Debtor or any other Person of any other right or remedy under or in
connection with the Note or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any requirement of
promptness or diligence on the part of the Holder or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, the Note, or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or the Note, and any requirement that such Debtor
receive notice of any such acceptance; and

 

 

--------------------------------------------------------------------------------

 

 

(c)     Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Holder (including
commencement or completion of any judicial proceeding or non-judicial sale or
other action in respect of the Pledged Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the Holder
to seek a deficiency against such Debtor or any other Person or which otherwise
discharges or impairs any of the Secured Obligations.

 

11.     (a)     At any time and from time to time after an Event of Default (as
defined in the Note) then exists and continues and without prior notice to or
consent of any Debtor, the Holder may at its option take such actions as the
Holder reasonably deems appropriate (i) to attach, perfect, continue, preserve
and protect the Holder’s security interest in or Lien on the Pledged Collateral,
(ii) to inspect, audit and verify the Pledged Collateral, including reviewing
all of the Debtor’s books and records and copying and making excerpts therefrom;
provided that prior to an Event of Default, the same is done with advance notice
during normal business hours to the extent access to such Debtor’s premises is
required, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtor to the Holder for the benefit of
the Holder within ten (10) calendar days after demand;

 

(b)     At any time and from time to time after an Event of Default exists and
is continuing and without prior notice to or consent of any Debtor, the Holder
may at its option take such action as the Holder deems appropriate (i) to
maintain, repair, protect and insure the Pledged Collateral, (ii) to perform,
keep, observe and render true and correct any and all covenants, agreements,
representations and warranties of the Debtor hereunder, and (iii) to add all
liabilities, obligations, costs and expenses reasonably incurred in connection
with the foregoing clauses (i) and (ii) to the Secured Obligations, to be paid
by the Debtor to the Holder for the benefit of the Holder within ten (10)
calendar days after demand.

 

12.     After there exists any Event of Default under the Note and for so long
as such Event of Default continues:

 

(a)     The Holder shall have and may exercise all the rights and remedies
available to a secured party under the Code in effect at the time, and such
other rights and remedies as may be provided at Law and as set forth below,
including, without limitation, to take over and collect all of any Debtor’s
accounts that constitute Pledged Collateral and all other Pledged Collateral,
and to this end the Debtor hereby appoints the Holder, its officers, employees
and agents, as its irrevocable, true and lawful attorneys-in-fact with all
necessary power and authority to (i) take possession immediately, with or
without notice, demand, or legal process, of any of or all of the Pledged
Collateral wherever found, and for such purposes, enter upon any premises upon
which the Pledged Collateral may be found and remove the Pledged Collateral
therefrom, (ii) require any Debtor to assemble the Pledged Collateral and
deliver it to the Holder or to any place designated by the Holder at the
Debtor’s expense, (iii) receive, open and dispose of all mail addressed to any
Debtor and notify postal authorities to change the address for delivery thereof
to such address as the Holder may designate, (iv) demand payment of such
accounts, (v) enforce payment of such accounts by legal proceedings or
otherwise, (vi) exercise all of any Debtor’s rights and remedies with respect to
the collection of such accounts, (vii) settle, adjust, compromise, extend or
renew such accounts, (viii) to the extent permitted by applicable Law, sell or
assign such accounts upon such terms, for such amounts and at such time or times
as the Holder deems advisable, (ix) discharge and release such accounts, (x)
take control, in any manner, of any item of payment or proceeds from any account
debtor, (xi) prepare, file and sign any Debtor’s name on any proof of claim in a
relief proceeding or similar document against any account debtor, (xii) prepare,
file and sign any Debtor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with such accounts,
(xiii) do all acts and things necessary, in the Holder’s sole discretion, to
fulfill Debtor’s obligations to the Holder under the Note or otherwise, (xiv)
endorse the name of any Debtor upon any check, chattel paper, Document,
Instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to the accounts or Inventory, (xv) use any Debtor’s
stationery and sign such Debtor’s name to verifications of such accounts and
notices thereof to account debtors, (xvi) access and use the information
recorded on or contained in any data processing equipment or computer hardware
or software relating to such accounts or other Pledged Collateral or proceeds
thereof to which any Debtor has access, (xvii) demand, sue for, collect,
compromise and give acquittances for any and all Pledged Collateral, (xviii)
prosecute, defend or compromise any action, claim or proceeding with respect to
any of the Pledged Collateral, and (xix) take such other action as the Holder
may deem appropriate, including extending or modifying the terms of payment of
any Debtor’s debtors. This power of attorney, being coupled with an interest,
shall be irrevocable for the life of this Agreement. To the extent permitted by
Law, Debtor hereby waives all claims of damages due to or arising from or
connected with any of the rights or remedies exercised by the Holder pursuant to
this Agreement, except claims for physical damage to the Pledged Collateral
arising from gross negligence or willful misconduct by the Holder.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Holder shall have the right to lease, sell or otherwise dispose of
all or any of the Pledged Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by the Debtor that, in the absence of any contrary
requirement of Law, ten (10) calendar days’ prior notice of a public or private
sale of Pledged Collateral shall be deemed reasonable notice), in lots or in
bulk, for cash or on credit, all as the Holder, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Holder shall have the right to conduct such sales on any Debtor’s premises
or elsewhere and shall have the right to use any Debtor’s premises without
charge for such sales for such time or times as the Holder may see fit. The
Holder may purchase all or any part of the Pledged Collateral at public or, if
permitted by Law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Secured Obligations.

 

(c)     The Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Holder may request in connection with the obtaining of any consent,
approval, registration, qualification, permit, license, accreditation, or
authorization of any other Government Authority or other Person necessary or
appropriate for the effective exercise of any rights hereunder or under the
Note. Without limiting the generality of the foregoing, the Debtor agrees that
in the event the Holder shall exercise its rights hereunder or pursuant to the
Note, to sell, transfer, or otherwise dispose of, or vote, consent, operate, or
take any other action in connection with any of the Pledged Collateral, Debtor
shall execute and deliver (or cause to be executed and delivered) all
applications, certificates, assignments and other documents that the Holder
requests to facilitate such actions and shall otherwise promptly, fully, and
diligently cooperate with the Holder and any other Persons in making any
application for the prior consent or approval of any Government Authority or any
other Person to the exercise by the Holder or any such rights relating to all or
any of the Pledged Collateral. Furthermore, because Debtor agrees that the
remedies at law of the Holder for failure of such Debtor to comply with this
Subsection (c) would be inadequate, and that any such failure would not be
adequately compensable in damages, Debtor agrees that this Subsection (c) may be
specifically enforced.

 

 

--------------------------------------------------------------------------------

 

 

13.     If the Holder repossesses or seeks to repossess any of the Pledged
Collateral pursuant to the terms hereof because of the occurrence of an Event of
Default, then to the extent it is commercially reasonable for the Holder to
store any Pledged Collateral on any premises of the Debtor, and the Debtor
hereby agrees to lease to the Holder on a month-to-month tenancy for a period
not to exceed ninety (90) calendar days at the Holder’s election, at a rental
rate equal to One Dollar ($1.00) per month (if such Debtor owns the premises),
and at the current rental rate per month (if the Debtor leases the premises),
the premises on which the Pledged Collateral is located; provided it is located
on premises owned or leased by the Debtor.

 

14.     Upon indefeasible payment in full of the Secured Obligations, this
Agreement shall automatically terminate and be of no further force and effect,
and the Holder shall thereupon promptly return to the Debtor such of the Pledged
Collateral and such other documents delivered by the Debtor or obtained by the
Holder hereunder as may then be in the Holder’s possession, subject to the
rights of third parties. Until such time, however, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

15.     No failure or delay on the part of the Holder in exercising any right,
remedy, power or privilege hereunder shall operate as a waiver thereof or of any
other right, remedy, power or privilege of the Holder hereunder; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default. All waivers under this
Agreement must be in writing. The rights and remedies of the Holder under this
Agreement are cumulative and in addition to any rights or remedies which it may
otherwise have, and the Holder may enforce any one or more remedies hereunder
successively or concurrently at its option.

 

16.     All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in the Purchase Agreement.

 

17.     The Debtor agrees that as of the date hereof, all information contained
on the Security Interest Data Summary attached hereto as Schedule A is accurate
and complete in all material respects and contains no material omission or
misrepresentation. The Debtor shall promptly notify the Holder of any changes in
the information set forth thereon and take all actions that may be required as a
result in the change of such information to maintain the Holder’s perfection in
the Pledged Collateral.

 

18.     This Agreement shall be binding upon, and inure to the benefit of, the
Holder and its respective successors and assigns, and the Debtor and each of its
respective successors and assigns, except that the Debtor may not assign or
transfer its obligations hereunder or any interest herein.

 

19.     This Agreement shall be deemed to be a contract under the Laws of the
State of California and for all purposes shall be governed by, and construed in
accordance with, the Laws of the State of California excluding its rules
relating to conflicts-of-law. All disputes arising out of this Agreement shall
be subject to the exclusive jurisdiction and venue of the California state
courts of San Francisco County, California (or if there is exclusive federal
jurisdiction, the United States District Court for the Northern District of
California) and the parties hereby consent to the personal and exclusive
jurisdiction of these courts and hereby agree that such courts are a convenient
forum for any disputes hereunder.

 

 

--------------------------------------------------------------------------------

 

 

20.     Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

21.   EXCEPT AS PROHIBITED BY LAW, DEBTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR
TRANSACTIONS RELATING THERETO.

 

22.     This Agreement may be executed in any number of counterparts, and by
different Parties in separate counterparts, each of which, when so executed,
shall be deemed an original. All such counterparts shall constitute one and the
same instrument and each such counterpart may be delivered by facsimile
transmission or portable document format via e-mail. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Remainder of page intentionally left blank.]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

 

DEBTOR:

 

MFIFTY, LLC, a California Limited Liability Company

 

 

By:                                                                             
 
Name: Michael Hinshaw                                             
Title: Manager                                                             

 

 

 

HOLDER:

 

 

MCORPCX, INC., a California Limited Liability Company

 

 

By:                                                                             
 
Name: Matthew Kruchko                                            
Title:     President and Chief Executive Officer          

 

Signature Page 

--------------------------------------------------------------------------------

 

 

SCHEDULE A
TO
SECURITY and Pledge AGREEMENT

 

SECURITY INTEREST DATA SUMMARY

 

MFIFTY, LLC

 

1.     The chief executive office of MFIFTY, LLC. (the “Debtor”) is located at:

 

524 San Anselmo Ave., Suite 147
San Anselmo California 94960

 

2.     The Debtor’s true and full name is as follows: mfifty, LLC. The Debtor
uses no trade names or fictitious names.

 

3.     The Debtor’s form of organization is as follows: Limited Liability
Company

 

4.     The Debtor’s state of organization is as follows: California

 

5.     The Debtor’s EIN # is as follows:  [           ]

 

6.     The Debtor’s organization ID # (if any exists) is as follows:
201909910644

 

7.     All of the Debtor’s books and records, including those relating to
accounts payable and accounts receivable, are kept at the Debtor’s chief
executive office as described in Paragraph 1 above.

 

 

Schedule A

--------------------------------------------------------------------------------